Exhibit 10.3

 

EXHIBIT D

 

REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of May     , 2009, by
and among Select Comfort Corporation, a Minnesota corporation (the “Company”),
and the undersigned buyers (each, a “Buyer” and, collectively, the “Buyers”).

 

WHEREAS:

 

A.                                   In connection with the Securities Purchase
Agreement, by and among the parties hereto and dated as of May 22, 2009 (the
“Securities Purchase Agreement”), the Company has agreed, upon the terms and
subject to the conditions of the Securities Purchase Agreement, to issue at the
Closing (as defined in the Securities Purchase Agreement) to the Buyers shares
(the “Common Shares”) of the Company’s common stock, $0.01 par value (the
“Common Stock”); and

 

B.                                     Pursuant to the Securities Purchase
Agreement, the Company has agreed to provide to the Buyers certain registration
rights under the Securities Act of 1933, as amended, or any similar successor
statute, and the rules and regulations thereunder (collectively, the “1933
Act”), and applicable state securities laws.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Buyer, intending to be legally bound, agree as follows:

 


1.                                       DEFINITIONS.


 

As used in this Agreement, the following terms shall have the following
meanings:

 


A.                                       “1934 ACT” MEANS, COLLECTIVELY, THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, OR ANY SIMILAR SUCCESSOR STATUTE,
AND THE RULES AND REGULATIONS THEREUNDER.


 


B.                                      “BUSINESS DAY” MEANS ANY DAY OTHER THAN
SATURDAY, SUNDAY OR ANY OTHER DAY ON WHICH COMMERCIAL BANKS IN THE CITY OF NEW
YORK ARE AUTHORIZED OR REQUIRED BY LAW TO REMAIN CLOSED.


 


C.                                       “DEMAND REGISTRATION FILING DEADLINE”
MEANS THE DATE THAT IS FORTY-FIVE (45) DAYS AFTER DELIVERY TO THE COMPANY OF A
DEMAND REGISTRATION REQUEST; PROVIDED, HOWEVER, THAT, IN THE CASE OF A DEMAND
REGISTRATION FOR AN OFFERING PURSUANT TO RULE 415 (OTHER THAN THE FIRST SUCH
DEMAND REGISTRATION HEREUNDER), THE “DEMAND REGISTRATION FILING DEADLINE” SHALL
MEAN THE LATER OF SUCH DATE AND THE EARLIEST DATE THAT THE COMPANY IS PERMITTED
TO FILE THE REGISTRATION STATEMENT BY THE SEC.


 


D.                                      “FORM S-3” MEANS SUCH FORM OF
REGISTRATION STATEMENT UNDER THE 1933 ACT AS IN EFFECT ON THE DATE HEREOF OR ANY
SUCCESSOR FORM UNDER THE 1933 ACT SUBSEQUENTLY

 

--------------------------------------------------------------------------------


 


ADOPTED BY THE SEC WHICH PERMITS INCLUSION OR INCORPORATION OF SUBSTANTIAL
INFORMATION BY REFERENCE TO OTHER DOCUMENTS FILED BY THE COMPANY WITH THE SEC
AFTER THE EFFECTIVE DATE OF SUCH REGISTRATION STATEMENT.


 


E.                                       “INVESTOR” MEANS A BUYER, ANY
TRANSFEREE OR ASSIGNEE THEREOF TO WHOM A BUYER ASSIGNS ITS RIGHTS UNDER THIS
AGREEMENT AND WHO AGREES TO BECOME BOUND BY THE PROVISIONS OF THIS AGREEMENT IN
ACCORDANCE WITH SECTION 10 AND ANY TRANSFEREE OR ASSIGNEE THEREOF TO WHOM A
TRANSFEREE OR ASSIGNEE ASSIGNS ITS RIGHTS UNDER THIS AGREEMENT AND WHO AGREES TO
BECOME BOUND BY THE PROVISIONS OF THIS AGREEMENT IN ACCORDANCE WITH SECTION 10.


 


F.                                         “PERMITTED REGISTRATION AMOUNT” MEANS
THE LESSER OF (I) THE TOTAL NUMBER OF REGISTRABLE SECURITIES REQUESTED TO BE
INCLUDED IN A REGISTRATION STATEMENT FOR A DEMAND REGISTRATION OR A PIGGYBACK
REGISTRATION, AS APPLICABLE AND (II) THE MAXIMUM NUMBER OF REGISTRABLE
SECURITIES THE COMPANY IS PERMITTED TO INCLUDE IN SUCH REGISTRATION STATEMENT BY
THE SEC (PROVIDED THAT THE COMPANY SHALL HAVE USED DILIGENT EFFORTS TO ADVOCATE
WITH THE COMMISSION FOR THE REGISTRATION OF ALL OF THE REGISTRABLE SECURITIES
REQUESTED TO BE INCLUDED IN THE REGISTRATION STATEMENT, IN ACCORDANCE WITH
APPLICABLE SEC GUIDANCE).


 


G.                                      “PERSON” MEANS AN INDIVIDUAL, A LIMITED
LIABILITY COMPANY, A PARTNERSHIP, A JOINT VENTURE, A CORPORATION, A TRUST, AN
UNINCORPORATED ORGANIZATION AND A GOVERNMENTAL OR ANY DEPARTMENT OR AGENCY
THEREOF, OR ANY OTHER LEGAL ENTITY.


 


H.                                      “REGISTER,” “REGISTERED,” AND
“REGISTRATION” REFER TO A REGISTRATION EFFECTED BY PREPARING AND FILING ONE OR
MORE REGISTRATION STATEMENTS IN COMPLIANCE WITH THE 1933 ACT AND THE DECLARATION
OR ORDERING OF EFFECTIVENESS OF SUCH REGISTRATION STATEMENT(S) BY THE SEC.


 


I.                                          “REGISTRABLE SECURITIES” MEANS
(I) THE COMMON SHARES AND (II) ANY SHARES OF CAPITAL STOCK OF THE COMPANY ISSUED
OR ISSUABLE WITH RESPECT TO THE COMMON SHARES AS A RESULT OF ANY STOCK SPLIT,
STOCK DIVIDEND, RECAPITALIZATION, EXCHANGE OR SIMILAR EVENT OR OTHERWISE;
PROVIDED, HOWEVER, THAT ANY SUCH REGISTRABLE SECURITIES SHALL CEASE TO BE
REGISTRABLE SECURITIES WHEN (A) A REGISTRATION STATEMENT WITH RESPECT TO THE
SALE OF SUCH SECURITIES BECOMES EFFECTIVE UNDER THE 1933 ACT AND SUCH SECURITIES
ARE DISPOSED OF IN ACCORDANCE WITH SUCH REGISTRATION STATEMENT, OR (B) SUCH
SECURITIES ARE SOLD IN ACCORDANCE WITH RULE 144 (AS DEFINED IN SECTION 9).


 


J.                                          “REGISTRATION STATEMENT” MEANS A
REGISTRATION STATEMENT OR REGISTRATION STATEMENTS OF THE COMPANY FILED UNDER THE
1933 ACT COVERING REGISTRABLE SECURITIES.


 


K.                                       “RULE 415” MEANS RULE 415 UNDER THE
1933 ACT OR ANY SUCCESSOR RULE PROVIDING FOR OFFERING SECURITIES ON A CONTINUOUS
OR DELAYED BASIS.


 


L.                                          “SEC” MEANS THE U.S. SECURITIES AND
EXCHANGE COMMISSION, OR ANY SUCCESSOR THERETO.


 


M.                                    “TRADING DAY” MEANS ANY DAY ON WHICH THE
COMMON STOCK IS TRADED ON THE PRINCIPAL MARKET; PROVIDED THAT “TRADING DAY”
SHALL NOT INCLUDE ANY DAY ON WHICH THE

 

2

--------------------------------------------------------------------------------


 


COMMON STOCK IS SCHEDULED TO TRADE, OR ACTUALLY TRADES, ON THE PRINCIPAL MARKET
FOR LESS THAN 4.5 HOURS.


 


N.                                      “PRINCIPAL MARKET” MEANS, WITH RESPECT
TO THE COMMON STOCK, THE NASDAQ GLOBAL SELECT MARKET; PROVIDED HOWEVER, THAT, IF
AT ANY TIME AFTER THE DATE OF THIS AGREEMENT THE PRINCIPAL NATIONAL STOCK
EXCHANGE OR TRADING MARKET FOR COMMON STOCK IS OTHER THAN THE NASDAQ GLOBAL
SELECT MARKET, “PRINCIPAL MARKET” SHALL AT SUCH TIME MEAN, WITH RESPECT  TO THE
COMMON STOCK, SUCH OTHER NATIONAL STOCK EXCHANGE OR TRADING MARKET; AND, WITH
RESPECT TO ANY OTHER SECURITY, “PRINCIPAL MARKET” MEANS THE PRINCIPAL NATIONAL
SECURITIES EXCHANGE OR TRADING MARKET FOR SUCH SECURITY.


 

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement.

 


2.                                      DEMAND REGISTRATION.


 


A.                                       DEMAND REGISTRATIONS.  SUBJECT TO THE
TERMS OF THIS AGREEMENT, ANY INVESTORS HOLDING AT LEAST TWO-THIRDS (2/3) OF THE
THEN-OUTSTANDING REGISTRABLE SECURITIES MAY AT ANY TIME FOLLOWING THE CLOSING
DATE REQUEST (ANY SUCH REQUEST, A “DEMAND REGISTRATION REQUEST”) REGISTRATION OF
ALL OR PART OF THEIR REGISTRABLE SECURITIES. WITHIN FIVE (5) DAYS AFTER RECEIPT
OF ANY REQUEST PURSUANT TO THIS SECTION 2(A), THE COMPANY WILL GIVE WRITTEN
NOTICE OF SUCH REQUEST TO ALL OTHER INVESTORS HOLDING REGISTRABLE SECURITIES. 
THE COMPANY SHALL PREPARE, AND, AS SOON AS PRACTICABLE BUT IN NO EVENT LATER
THAN THE DEMAND REGISTRATION FILING DEADLINE, FILE WITH THE SEC A REGISTRATION
STATEMENT, AND THE COMPANY SHALL INCLUDE IN SUCH REGISTRATION ALL REGISTRABLE
SECURITIES WITH RESPECT TO WHICH THE COMPANY HAS RECEIVED WRITTEN REQUESTS FOR
INCLUSION WITHIN TWENTY (20) DAYS AFTER DELIVERY OF THE COMPANY’S NOTICE;
PROVIDED, HOWEVER, THAT, IF AT THE TIME OF ISSUANCE OF SUCH DEMAND REGISTRATION
REQUEST THE REGISTRABLE SECURITIES ARE ELIGIBLE TO BE SOLD ON A DELAYED OR
CONTINUOUS BASIS PURSUANT TO RULE 415 AND THE DEMAND REGISTRATION IS FOR AN
OFFERING PURSUANT TO RULE 415, THE COMPANY SHALL NOT BE REQUIRED TO INCLUDE IN
SUCH DEMAND REGISTRATION A NUMBER OF REGISTRABLE SECURITIES IN EXCESS OF THE
PERMITTED REGISTRATION AMOUNT.  ALL REGISTRATIONS REQUESTED PURSUANT TO THIS
SECTION 2(A) ARE REFERRED TO HEREIN AS “DEMAND REGISTRATIONS.”  THE COMPANY
SHALL BE OBLIGATED TO EFFECT NO MORE THAN THREE (3) DEMAND REGISTRATIONS IN ANY
12-MONTH PERIOD, AND NO MORE THAN FIVE (5) DEMAND REGISTRATIONS IN TOTAL.


 


B.                                      FORM OF REGISTRATION. DEMAND
REGISTRATIONS WILL BE ON FORM S-3; PROVIDED, THAT, IF THE COMPANY IS A
“WELL-KNOWN SEASONED ISSUER” (AS DEFINED IN RULE 405 UNDER THE 1933 ACT) AT THE
TIME OF THE DEMAND REGISTRATION REQUEST, THE COMPANY SHALL USE ITS REASONABLE
BEST EFFORTS TO FILE THE DEMAND REGISTRATION AS AN “AUTOMATIC SHELF REGISTRATION
STATEMENT” (AS DEFINED IN RULE 405 UNDER THE 1933 ACT).  NOTWITHSTANDING THE
FOREGOING, IN THE EVENT THAT FORM S-3 IS NOT AVAILABLE FOR THE REGISTRATION OF
THE RESALE OF THE REGISTRABLE SECURITIES HEREUNDER, THE COMPANY SHALL
(I) REGISTER THE REGISTRABLE SECURITIES ON FORM S-1 OR ANOTHER APPROPRIATE FORM
REASONABLY ACCEPTABLE TO THE HOLDERS OF TWO-THIRDS (2/3) OF THE REGISTRABLE
SECURITIES REQUESTED TO BE INCLUDED IN THE DEMAND REGISTRATION, AND
(II) UNDERTAKE TO REGISTER THE REGISTRABLE SECURITIES INCLUDED IN THE DEMAND
REGISTRATION ON FORM S-3 (BY POST-EFFECTIVE AMENDMENT TO THE EXISTING
REGISTRATION STATEMENT OR OTHERWISE) AS SOON AS SUCH FORM IS

 

3

--------------------------------------------------------------------------------


 


AVAILABLE; PROVIDED THAT THE COMPANY SHALL MAINTAIN THE EFFECTIVENESS OF THE
REGISTRATION STATEMENT THEN IN EFFECT UNTIL SUCH TIME AS A FORM S-3 COVERING THE
REGISTRABLE SECURITIES HAS BEEN DECLARED EFFECTIVE BY THE SEC. IF A DEMAND
REGISTRATION IS TO BE AN UNDERWRITTEN PUBLIC OFFERING, AND IF THE UNDERWRITERS
FOR MARKETING OR OTHER REASONS REQUEST THE INCLUSION IN THE REGISTRATION
STATEMENT OF INFORMATION WHICH IS NOT REQUIRED UNDER THE 1933 ACT TO BE INCLUDED
IN A REGISTRATION STATEMENT ON THE APPLICABLE FORM FOR THE DEMAND REGISTRATION,
THE COMPANY WILL PROVIDE SUCH INFORMATION AS MAY BE REASONABLY REQUESTED FOR
INCLUSION BY THE UNDERWRITERS IN SUCH REGISTRATION STATEMENT.


 


C.                                       EFFECTIVENESS DEADLINE.  THE COMPANY
SHALL USE ITS REASONABLE BEST EFFORTS TO HAVE ANY REGISTRATION STATEMENT FILED
PURSUANT TO THIS SECTION 2 DECLARED EFFECTIVE BY THE SEC AS SOON AS PRACTICABLE.


 


D.                                      ALLOCATION AND PRIORITY OF REGISTRABLE
SECURITIES IN A DEMAND REGISTRATION.


 


I.                                          THE COMPANY WILL NOT INCLUDE IN ANY
DEMAND REGISTRATION ANY SECURITIES WHICH ARE NOT REGISTRABLE SECURITIES WITHOUT
THE PRIOR WRITTEN CONSENT OF THE INVESTORS HOLDING SECURITIES REPRESENTING AT
LEAST TWO-THIRDS (2/3) OF THE REGISTRABLE SECURITIES TO BE INCLUDED IN SUCH
DEMAND REGISTRATION.  IF A DEMAND REGISTRATION IS FOR AN OFFERING PURSUANT TO
RULE 415 AND THE NUMBER OF REGISTRABLE SECURITIES REQUIRED BY THE INVESTORS TO
BE INCLUDED THEREIN EXCEEDS THE PERMITTED REGISTRATION AMOUNT, THE INITIAL
NUMBER OF REGISTRABLE SECURITIES INCLUDED IN ANY REGISTRATION STATEMENT IN
RESPECT OF SUCH DEMAND REGISTRATION AND EACH INCREASE IN THE NUMBER OF
REGISTRABLE SECURITIES INCLUDED THEREIN SHALL BE ALLOCATED PRO RATA AMONG THE
INVESTORS HOLDING REGISTRABLE SECURITIES ON THE BASIS OF THE NUMBER OF
REGISTRABLE SECURITIES OWNED BY SUCH INVESTORS, WITH FURTHER SUCCESSIVE PRO RATA
ALLOCATIONS AMONG THE INVESTORS IF ANY SUCH INVESTOR HAS REQUESTED THE
REGISTRATION OF LESS THAN ALL OF THE REGISTRABLE SECURITIES SUCH INVESTOR IS
ENTITLED TO REGISTER.  IN THE EVENT THAT AN INVESTOR SELLS OR OTHERWISE
TRANSFERS ANY OF SUCH INVESTOR’S REGISTRABLE SECURITIES, EACH TRANSFEREE SHALL
BE ALLOCATED A PRO RATA PORTION OF THE THEN REMAINING NUMBER OF REGISTRABLE
SECURITIES INCLUDED IN SUCH REGISTRATION STATEMENT FOR SUCH TRANSFEROR.  ANY
SHARES OF COMMON STOCK INCLUDED IN A DEMAND REGISTRATION AND WHICH REMAIN
ALLOCATED TO ANY PERSON WHICH CEASES TO HOLD ANY REGISTRABLE SECURITIES COVERED
BY SUCH DEMAND REGISTRATION SHALL BE ALLOCATED TO THE REMAINING INVESTORS, PRO
RATA BASED ON THE NUMBER OF REGISTRABLE SECURITIES THEN HELD BY SUCH INVESTORS
WHICH ARE COVERED BY SUCH REGISTRATION STATEMENT.


 


II.                                       IF A DEMAND REGISTRATION IS AN
UNDERWRITTEN PUBLIC OFFERING AND THE MANAGING UNDERWRITERS ADVISE THE COMPANY IN
WRITING THAT IN THEIR OPINION THE INCLUSION OF THE NUMBER OF REGISTRABLE
SECURITIES AND OTHER SECURITIES REQUESTED TO BE INCLUDED THEREIN CREATES A
SUBSTANTIAL RISK THAT THE SELLING PRICE PER SHARE OF COMMON STOCK IN THE
OFFERING WILL BE REDUCED, THE COMPANY WILL INCLUDE IN SUCH REGISTRATION, PRIOR
TO THE INCLUSION OF ANY SECURITIES WHICH ARE NOT REGISTRABLE SECURITIES, THE
NUMBER OF REGISTRABLE SECURITIES REQUESTED TO BE INCLUDED WHICH IN THE OPINION
OF SUCH UNDERWRITERS CAN BE SOLD WITHOUT CREATING SUCH A RISK, PRO RATA AMONG
THE RESPECTIVE INVESTORS HOLDING REGISTRABLE SECURITIES ON THE BASIS OF THE
NUMBER OF REGISTRABLE SECURITIES OWNED BY SUCH INVESTORS, WITH FURTHER
SUCCESSIVE PRO RATA ALLOCATIONS AMONG THE INVESTORS IF ANY SUCH INVESTOR HAS
REQUESTED THE REGISTRATION OF LESS THAN ALL SUCH REGISTRABLE SECURITIES SUCH
INVESTOR IS ENTITLED TO REGISTER.

 

4

--------------------------------------------------------------------------------


 


E.                                       SELECTION OF UNDERWRITERS.  THE
INVESTORS HOLDING AT LEAST TWO-THIRDS (2/3) OF THE REGISTRABLE SECURITIES
INCLUDED IN ANY DEMAND REGISTRATION SHALL HAVE THE RIGHT TO ELECT THAT THE
DEMAND REGISTRATION SHALL BE UNDERWRITTEN AND, IF SO ELECTED, TO SELECT THE
INVESTMENT BANK(S) AND MANAGER(S) TO ADMINISTER THE OFFERING, SUBJECT TO THE
COMPANY’S APPROVAL, WHICH SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR
DELAYED.


 


F.                                         POSTPONEMENT.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY HEREIN, THE COMPANY SHALL BE ENTITLED TO POSTPONE (BUT
NOT MORE THAN ONCE IN ANY SIX-MONTH PERIOD), FOR A REASONABLE PERIOD OF TIME NOT
IN EXCESS OF 60 DAYS (AND NOT FOR PERIODS EXCEEDING, IN THE AGGREGATE, 75 DAYS
DURING ANY 12-MONTH PERIOD), THE FILING OR INITIAL EFFECTIVENESS OF A DEMAND
REGISTRATION IF THE COMPANY DELIVERS TO THE INVESTORS A CERTIFICATE SIGNED BY
THE CHIEF EXECUTIVE OFFICER OF THE COMPANY CERTIFYING THAT, IN THE GOOD FAITH
JUDGMENT OF THE BOARD OF DIRECTORS OF THE COMPANY, SUCH REGISTRATION, OFFERING
OR USE WOULD REASONABLY BE EXPECTED TO MATERIALLY ADVERSELY AFFECT OR MATERIALLY
INTERFERE WITH ANY BONA FIDE AND REASONABLY IMMINENT MATERIAL FINANCING OF THE
COMPANY OR ANY REASONABLY IMMINENT MATERIAL TRANSACTION UNDER CONSIDERATION BY
THE COMPANY OR WOULD REQUIRE THE DISCLOSURE OF INFORMATION THAT HAS NOT BEEN,
AND IS NOT OTHERWISE REQUIRED TO BE, DISCLOSED TO THE PUBLIC, THE PREMATURE
DISCLOSURE OF WHICH WOULD MATERIALLY ADVERSELY AFFECT THE COMPANY.


 


3.                                      PIGGYBACK REGISTRATIONS.


 


A.                                       RIGHT TO PIGGYBACK.  WHENEVER THE
COMPANY PROPOSES TO REGISTER ANY OF ITS SECURITIES UNDER THE 1933 ACT (OTHER
THAN PURSUANT TO SECTION 2 OF THE AGREEMENT) IN CONNECTION WITH A PUBLIC
OFFERING OF SUCH SECURITIES FOR CASH (OTHER THAN A REGISTRATION RELATING SOLELY
TO THE SALE OF SECURITIES TO PARTICIPANTS IN A STOCK INCENTIVE PLAN OF THE
COMPANY, IN THEIR CAPACITY AS SUCH) AND THE REGISTRATION FORM TO BE USED MAY BE
USED FOR THE REGISTRATION OF REGISTRABLE SECURITIES (A “PIGGYBACK
REGISTRATION”), THE COMPANY WILL GIVE PROMPT WRITTEN NOTICE (AND IN ANY EVENT
WITHIN FIVE (5) BUSINESS DAYS AFTER ITS RECEIPT OF NOTICE OF ANY EXERCISE OF
DEMAND REGISTRATION RIGHTS OTHER THAN UNDER THIS AGREEMENT), WHICH NOTICE SHALL
DESCRIBE THE OFFERING CONTEMPLATED THEREBY, TO ALL INVESTORS OF ITS INTENTION TO
EFFECT SUCH A REGISTRATION AND WILL INCLUDE IN SUCH REGISTRATION ALL REGISTRABLE
SECURITIES HELD BY ANY INVESTORS (IN ACCORDANCE WITH THE PRIORITIES SET FORTH IN
SECTIONS 3(B) AND 3(C) BELOW) WITH RESPECT TO WHICH THE COMPANY HAS RECEIVED
WRITTEN REQUESTS FOR INCLUSION WITHIN TWENTY (20) DAYS AFTER THE DELIVERY OF THE
COMPANY’S NOTICE; PROVIDED, HOWEVER, THAT IF THE PIGGYBACK REGISTRATION IS FOR
AN OFFERING PURSUANT TO RULE 415, THE COMPANY SHALL NOT BE REQUIRED TO INCLUDE
IN THE APPLICABLE REGISTRATION STATEMENT A NUMBER OF REGISTRABLE SECURITIES IN
EXCESS OF THE PERMITTED REGISTRATION AMOUNT; PROVIDED, FURTHER, THAT THE COMPANY
SHALL HAVE THE RIGHT TO TERMINATE OR WITHDRAW ANY PIGGYBACK REGISTRATION
INITIATED BY IT UNDER THIS SECTION 3(A) BEFORE THE EFFECTIVE DATE OF SUCH
PIGGYBACK REGISTRATION.


 


B.                                      ALLOCATION AND PRIORITY OF REGISTRABLE
SECURITY IN A PIGGYBACK REGISTRATION.


 


I.                                          IF THE REGISTRABLE SECURITIES ARE
THEN ELIGIBLE FOR SALE ON A DELAYED OR CONTINUOUS BASIS PURSUANT TO RULE 415 AND
A PIGGYBACK REGISTRATION IS FOR AN OFFERING PURSUANT TO RULE 415 AND THE NUMBER
OF REGISTRABLE SECURITIES REQUIRED BY THE INVESTORS TO BE INCLUDED THEREIN
EXCEEDS THE PERMITTED REGISTRATION AMOUNT, THE INITIAL NUMBER OF REGISTRABLE


 


5

--------------------------------------------------------------------------------



 


SECURITIES INCLUDED IN ANY REGISTRATION STATEMENT IN RESPECT OF SUCH PIGGYBACK
REGISTRATION AND EACH INCREASE IN THE NUMBER OF REGISTRABLE SECURITIES INCLUDED
THEREIN SHALL BE ALLOCATED PRO RATA AMONG THE INVESTORS HOLDING REGISTRABLE
SECURITIES ON THE BASIS OF THE NUMBER OF REGISTRABLE SECURITIES OWNED BY SUCH
INVESTORS, WITH FURTHER SUCCESSIVE PRO RATA ALLOCATIONS AMONG THE INVESTORS IF
ANY SUCH INVESTOR HAS REQUESTED THE REGISTRATION OF LESS THAN ALL OF THE
REGISTRABLE SECURITIES SUCH INVESTOR IS ENTITLED TO REGISTER.  IN THE EVENT THAT
AN INVESTOR SELLS OR OTHERWISE TRANSFERS ANY OF SUCH INVESTOR’S REGISTRABLE
SECURITIES, EACH TRANSFEREE SHALL BE ALLOCATED A PRO RATA PORTION OF THE THEN
REMAINING NUMBER OF REGISTRABLE SECURITIES INCLUDED IN SUCH REGISTRATION
STATEMENT FOR SUCH TRANSFEROR.  ANY SHARES OF COMMON STOCK INCLUDED IN A
PIGGYBACK REGISTRATION STATEMENT AND WHICH REMAIN ALLOCATED TO ANY PERSON WHICH
CEASES TO HOLD ANY REGISTRABLE SECURITIES COVERED BY SUCH PIGGYBACK REGISTRATION
STATEMENT SHALL BE ALLOCATED TO THE REMAINING INVESTORS, PRO RATA BASED ON THE
NUMBER OF REGISTRABLE SECURITIES THEN HELD BY SUCH INVESTORS WHICH ARE COVERED
BY SUCH REGISTRATION STATEMENT.


 


II.                                       IF A PIGGYBACK REGISTRATION IS AN
UNDERWRITTEN PRIMARY OFFERING ON BEHALF OF THE COMPANY (INCLUDING ANY SUCH
OFFERING THAT IS ALSO PROPOSED TO INCLUDE SECURITIES TO BE SOLD ON BEHALF OF
HOLDERS THEREOF) AND THE MANAGING UNDERWRITERS ADVISE THE COMPANY IN WRITING
THAT IN THEIR OPINION THE NUMBER OF SECURITIES REQUESTED TO BE INCLUDED IN THE
REGISTRATION CREATES A SUBSTANTIAL RISK THAT THE SELLING PRICE PER SHARE OF
COMMON STOCK IN THE OFFERING WILL BE REDUCED, THE COMPANY WILL INCLUDE IN SUCH
REGISTRATION FIRST, THE SECURITIES THAT THE COMPANY PROPOSES TO SELL, SECOND,
THE REGISTRABLE SECURITIES REQUESTED TO BE INCLUDED IN SUCH REGISTRATION, PRO
RATA AMONG THE INVESTORS ON THE BASIS OF THE NUMBER OF SHARES OF REGISTRABLE
SECURITIES OWNED BY THE INVESTORS, WITH FURTHER SUCCESSIVE PRO RATA ALLOCATIONS
AMONG THE INVESTORS IF ANY SUCH INVESTOR HAS REQUESTED THE REGISTRATION OF LESS
THAN ALL OF THE REGISTRABLE SECURITIES SUCH INVESTOR IS ENTITLED TO REGISTER,
AND THIRD, ANY OTHER SECURITIES REQUESTED TO BE INCLUDED IN SUCH REGISTRATION.


 


III.                                    IF A PIGGYBACK REGISTRATION IS AN
UNDERWRITTEN SECONDARY OFFERING SOLELY ON BEHALF OF HOLDERS OF THE COMPANY’S
SECURITIES AND THE MANAGING UNDERWRITERS ADVISE THE COMPANY IN WRITING THAT IN
THEIR OPINION THE NUMBER OF SECURITIES REQUESTED TO BE INCLUDED IN THE
REGISTRATION CREATES A SUBSTANTIAL RISK THAT THE SELLING PRICE PER SHARE OF
COMMON STOCK IN THE OFFERING WILL BE REDUCED, THE COMPANY WILL INCLUDE IN SUCH
REGISTRATION FIRST, THE SECURITIES REQUESTED TO BE INCLUDED THEREIN BY THE
HOLDERS REQUESTING SUCH REGISTRATION, AND SECOND THE REGISTRABLE SECURITIES
REQUESTED TO BE INCLUDED IN SUCH REGISTRATION, PRO RATA AMONG THE HOLDERS OF THE
REGISTRABLE SECURITIES ON THE BASIS OF THE NUMBER OF REGISTRABLE SECURITIES
OWNED BY SUCH HOLDERS, WITH FURTHER SUCCESSIVE PRO RATA ALLOCATIONS AMONG SUCH
HOLDERS IF ANY SUCH HOLDER HAS REQUESTED THE REGISTRATION OF LESS THAN ALL OF
THE REGISTRABLE SECURITIES SUCH HOLDER IS ENTITLED TO REGISTER, AND THIRD, OTHER
SECURITIES REQUESTED TO BE INCLUDED IN SUCH REGISTRATION.


 


C.                                       SELECTION OF UNDERWRITERS.  IN
CONNECTION WITH ANY PIGGYBACK REGISTRATION, THE COMPANY SHALL HAVE THE RIGHT TO
SELECT THE MANAGING UNDERWRITERS (SUBJECT TO THE APPROVAL OF INVESTORS HOLDING
SECURITIES REPRESENTING AT LEAST TWO-THIRDS (2/3) OF THE REGISTRABLE SECURITIES
REQUESTED TO BE REGISTERED, WHICH SHALL NOT BE UNREASONABLY WITHHELD,
CONDITIONED OR DELAYED) TO ADMINISTER ANY PIGGYBACK REGISTRATION.

 

6

--------------------------------------------------------------------------------



 


4.                                      RELATED OBLIGATIONS.


 

Whenever the Company is obligated to file a Registration Statement with the SEC
pursuant to Section 2 or Section 3,  the holders of Registrable Securities have
requested that any Registrable Securities be registered pursuant to this
Agreement, or the Company is otherwise obligated to file a Registration
Statement pursuant to this Agreement, the Company shall use its reasonable best
efforts to effect the registration of the Registrable Securities in accordance
with the intended method of disposition thereof and, pursuant thereto, the
Company shall have the following obligations:

 


A.                                       THE COMPANY SHALL PROMPTLY PREPARE AND
FILE WITH THE SEC A REGISTRATION STATEMENT WITH RESPECT TO THE APPLICABLE
REGISTRABLE SECURITIES (AND, IN THE CASE OF A DEMAND REGISTRATION, IN NO EVENT
LATER THAN THE APPLICABLE DEMAND REGISTRATION FILING DEADLINE) AND USE ITS
REASONABLE BEST EFFORTS TO CAUSE SUCH REGISTRATION STATEMENT RELATING TO THE
REGISTRABLE SECURITIES TO BECOME EFFECTIVE AS SOON AS PRACTICABLE AFTER SUCH
FILING.  NO LATER THAN THE SECOND BUSINESS DAY AFTER SUCH REGISTRATION STATEMENT
BECOMES EFFECTIVE, THE COMPANY SHALL FILE WITH THE SEC THE FINAL PROSPECTUS
INCLUDED THEREIN PURSUANT TO RULE 424 (OR SUCCESSOR THERETO) PROMULGATED UNDER
THE 1933 ACT.  THE COMPANY SHALL KEEP EACH REGISTRATION STATEMENT EFFECTIVE AT
ALL TIMES UNTIL THE EARLIER OF (I) THE DATE THAT IS SIX MONTHS AFTER THE
EFFECTIVE DATE OF SUCH REGISTRATION STATEMENT, AND (II) THE DATE ON WHICH THE
INVESTORS SHALL HAVE SOLD ALL THE REGISTRABLE SECURITIES COVERED BY SUCH
REGISTRATION STATEMENT TO PERSONS THAT ARE NOT INVESTORS (THE “REGISTRATION
PERIOD”).  SUCH REGISTRATION STATEMENT (INCLUDING ANY AMENDMENTS OR SUPPLEMENTS
THERETO AND ANY PROSPECTUSES (PRELIMINARY, FINAL, SUMMARY OR FREE WRITING)
CONTAINED THEREIN OR RELATED THERETO SHALL COMPLY AS TO FORM AND CONTENT WITH
THE APPLICABLE REQUIREMENTS  OF THE 1933 ACT AND NOT CONTAIN OR INCORPORATE BY
REFERENCE ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL
FACT REQUIRED TO BE STATED THEREIN, OR NECESSARY TO MAKE THE STATEMENTS THEREIN,
IN LIGHT OF THE CIRCUMSTANCES IN WHICH THEY WERE MADE, NOT MISLEADING.  IN THE
CASE OF A DEMAND REGISTRATION, SUCH REGISTRATION STATEMENT SHALL CONTAIN A “PLAN
OF DISTRIBUTION” APPROVED BY THE HOLDERS OF AT LEAST TWO-THIRDS (2/3) OF THE
REGISTRABLE SECURITIES INCLUDED THEREIN.  THE TERM “REASONABLE BEST EFFORTS”
SHALL MEAN, AMONG OTHER THINGS, THAT THE COMPANY SHALL RESPOND TO ANY COMMENTS
OF THE STAFF OF THE SEC WITH RESPECT TO A REGISTRATION STATEMENT AS PROMPTLY AS
REASONABLY PRACTICABLE AND SHALL SUBMIT TO THE SEC, AS PROMPTLY AS REASONABLY
PRACTICABLE AFTER THE COMPANY LEARNS THAT NO REVIEW OF A REGISTRATION STATEMENT
WILL BE MADE BY THE STAFF OF THE SEC OR THAT THE STAFF OF THE SEC HAS NO FURTHER
COMMENTS ON THE REGISTRATION STATEMENT, AS THE CASE MAY BE, A REQUEST FOR
ACCELERATION OF EFFECTIVENESS OF SUCH REGISTRATION STATEMENT TO A TIME AND DATE
NOT LATER THAN 48 HOURS AFTER THE SUBMISSION OF SUCH REQUEST.


 


B.                                      THE COMPANY SHALL PREPARE AND FILE WITH
THE SEC SUCH AMENDMENTS (INCLUDING POST-EFFECTIVE AMENDMENTS) AND SUPPLEMENTS TO
A REGISTRATION STATEMENT AND ANY PROSPECTUS USED IN CONNECTION WITH SUCH
REGISTRATION STATEMENT (WHICH PROSPECTUS SUPPLEMENTS SHALL BE FILED PURSUANT TO
RULE 424 (OR SUCCESSOR THERETO) PROMULGATED UNDER THE 1933 ACT) AS MAY BE
NECESSARY TO KEEP SUCH REGISTRATION STATEMENT EFFECTIVE AT ALL TIMES DURING THE
REGISTRATION PERIOD, AND, DURING SUCH PERIOD, COMPLY WITH THE PROVISIONS OF THE
1933 ACT WITH RESPECT TO THE DISPOSITION OF ALL REGISTRABLE SECURITIES OF THE
COMPANY COVERED BY SUCH REGISTRATION STATEMENT UNTIL SUCH TIME AS ALL OF SUCH
REGISTRABLE SECURITIES SHALL HAVE BEEN DISPOSED OF IN ACCORDANCE WITH THE
INTENDED METHODS OF DISPOSITION BY THE SELLER OR SELLERS


 


7

--------------------------------------------------------------------------------



 


THEREOF AS SET FORTH IN SUCH REGISTRATION STATEMENT.  IN THE CASE OF ANY
AMENDMENT OR SUPPLEMENT TO A REGISTRATION STATEMENT OR PROSPECTUS THAT IS
REQUIRED TO BE FILED PURSUANT TO THIS AGREEMENT (INCLUDING PURSUANT TO THIS
SECTION 4(B)) BY REASON OF THE COMPANY FILING A REPORT UNDER THE 1934 ACT, THE
COMPANY SHALL HAVE INCORPORATED SUCH REPORT BY REFERENCE INTO SUCH REGISTRATION
STATEMENT, IF APPLICABLE AND PERMITTED BY LAW, OR SHALL FILE SUCH AMENDMENTS OR
SUPPLEMENTS WITH THE SEC ON THE SAME DAY.  THE COMPANY SHALL USE ITS REASONABLE
BEST EFFORTS TO CAUSE ANY POST-EFFECTIVE AMENDMENT TO A REGISTRATION STATEMENT
TO BECOME EFFECTIVE AS SOON AS PRACTICABLE AFTER SUCH FILING.  NO LATER THAN THE
SECOND BUSINESS DAY AFTER A POST-EFFECTIVE AMENDMENT TO A REGISTRATION STATEMENT
BECOMES EFFECTIVE, THE COMPANY SHALL FILE WITH THE SEC THE FINAL PROSPECTUS
INCLUDED THEREIN PURSUANT TO RULE 424 (OR SUCCESSOR THERETO) PROMULGATED UNDER
THE 1933 ACT.


 


C.                                       THE INVESTORS HOLDING SECURITIES
REPRESENTING AT LEAST TWO-THIRDS (2/3) OF THE REGISTRABLE SECURITIES TO BE
INCLUDED IN ANY REGISTRATION STATEMENT SHALL HAVE THE RIGHT TO SELECT ONE LEGAL
COUNSEL TO REVIEW SUCH REGISTRATION STATEMENTS (“LEGAL COUNSEL”), AS DESIGNATED
BY THE HOLDERS OF AT LEAST TWO-THIRDS (2/3) OF THE REGISTRABLE SECURITIES TO BE
INCLUDED IN SUCH REGISTRATION STATEMENT.  THE COMPANY SHALL REASONABLY COOPERATE
WITH LEGAL COUNSEL IN PERFORMING THE COMPANY’S OBLIGATIONS UNDER THIS
AGREEMENT.  WITHOUT LIMITING THE FOREGOING, THE COMPANY SHALL (A) PERMIT LEGAL
COUNSEL TO REVIEW AND COMMENT UPON ANY REGISTRATION STATEMENT AND ANY AMENDMENT
OR SUPPLEMENT TO ANY REGISTRATION STATEMENT (OR TO ANY PROSPECTUS INCLUDED
THEREIN) AT LEAST FIVE (5) BUSINESS DAYS PRIOR TO ITS FILING WITH THE SEC, AND
(B) NOT FILE ANY REGISTRATION STATEMENT, AMENDMENT OR SUPPLEMENT DESCRIBED IN
THE FOREGOING CLAUSE (A) IN A FORM TO WHICH LEGAL COUNSEL REASONABLY OBJECTS IN
WRITING ON A TIMELY BASIS, UNLESS IN THE GOOD FAITH OPINION OF THE COMPANY,
AFTER CONSULTATION WITH ITS OUTSIDE COUNSEL, SUCH FILING IS NECESSARY TO COMPLY
WITH APPLICABLE LAW. THE COMPANY SHALL NOT SUBMIT A REQUEST FOR ACCELERATION OF
THE EFFECTIVENESS OF A REGISTRATION STATEMENT OR ANY AMENDMENT OR SUPPLEMENT
THERETO WITHOUT PROVIDING PRIOR NOTICE THEREOF TO LEGAL COUNSEL AND EACH
INVESTOR.  THE COMPANY SHALL FURNISH (WHICH MAY BE BY E-MAIL) TO LEGAL COUNSEL,
WITHOUT CHARGE, (I) PROMPTLY AFTER THE SAME IS PREPARED AND FILED WITH THE SEC,
ONE COPY OF ANY REGISTRATION STATEMENT AND ANY AMENDMENT(S) THERETO, INCLUDING
FINANCIAL STATEMENTS AND SCHEDULES, ALL DOCUMENTS INCORPORATED THEREIN BY
REFERENCE AND ALL EXHIBITS THAT HAVE NOT BEEN FILED VIA THE SEC’S EDGAR FILING
SYSTEM (OR SUCCESSOR THERETO) AND (II) UPON THE EFFECTIVENESS OF ANY
REGISTRATION STATEMENT, ONE COPY OF THE PROSPECTUS INCLUDED IN SUCH REGISTRATION
STATEMENT AND ALL AMENDMENTS AND SUPPLEMENTS THERETO.  THE COMPANY SHALL
REASONABLY COOPERATE WITH LEGAL COUNSEL IN PERFORMING THE COMPANY’S OBLIGATIONS
PURSUANT TO THIS SECTION 4.


 


D.                                      THE COMPANY SHALL FURNISH TO EACH
INVESTOR WHOSE REGISTRABLE SECURITIES ARE INCLUDED IN ANY REGISTRATION
STATEMENT, WITHOUT CHARGE, (I) PROMPTLY AFTER THE SAME IS PREPARED AND FILED
WITH THE SEC, AT LEAST ONE COPY OF SUCH REGISTRATION STATEMENT AND ANY
AMENDMENT(S) THERETO, INCLUDING FINANCIAL STATEMENTS AND SCHEDULES, ALL
DOCUMENTS INCORPORATED THEREIN BY REFERENCE THAT HAVE NOT BEEN FILED VIA THE
SEC’S EDGAR FILING SYSTEM (OR SUCCESSOR THERETO), ALL EXHIBITS AND EACH
PRELIMINARY PROSPECTUS, (II) UPON THE EFFECTIVENESS OF ANY REGISTRATION
STATEMENT, AT LEAST ONE COPY OF THE PROSPECTUS INCLUDED IN SUCH REGISTRATION
STATEMENT AND ALL AMENDMENTS AND SUPPLEMENTS THERETO (OR SUCH OTHER NUMBER OF
COPIES AS SUCH INVESTOR MAY REASONABLY REQUEST) AND (III) SUCH OTHER DOCUMENTS,
INCLUDING COPIES OF ANY PROSPECTUS (PRELIMINARY, FINAL, SUMMARY OR FREE
WRITING), AS SUCH INVESTOR MAY REASONABLY


 


8

--------------------------------------------------------------------------------



 


REQUEST FROM TIME TO TIME IN ORDER TO FACILITATE THE DISPOSITION OF THE
REGISTRABLE SECURITIES OWNED BY SUCH INVESTOR.


 


E.                                       THE COMPANY SHALL USE ITS REASONABLE
BEST EFFORTS TO (I) REGISTER AND QUALIFY, UNLESS AN EXEMPTION FROM REGISTRATION
AND QUALIFICATION APPLIES, THE RESALE BY THE INVESTORS OF THE REGISTRABLE
SECURITIES COVERED BY A REGISTRATION STATEMENT UNDER THE SECURITIES OR “BLUE
SKY” LAWS OF SUCH JURISDICTIONS WITHIN THE UNITED STATES REASONABLY REQUESTED BY
ANY INVESTOR, (II) PREPARE AND FILE IN THOSE JURISDICTIONS, SUCH AMENDMENTS
(INCLUDING POST-EFFECTIVE AMENDMENTS) AND SUPPLEMENTS TO SUCH REGISTRATIONS AND
QUALIFICATIONS AS MAY BE NECESSARY TO MAINTAIN THE EFFECTIVENESS THEREOF DURING
THE REGISTRATION PERIOD, (III) TAKE SUCH OTHER ACTIONS AS MAY BE NECESSARY TO
MAINTAIN SUCH REGISTRATIONS AND QUALIFICATIONS IN EFFECT AT ALL TIMES DURING THE
REGISTRATION PERIOD, AND (IV) TAKE ALL OTHER ACTIONS REASONABLY NECESSARY OR
ADVISABLE TO QUALIFY THE REGISTRABLE SECURITIES FOR SALE IN SUCH JURISDICTIONS;
PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE REQUIRED IN CONNECTION
THEREWITH OR AS A CONDITION THERETO TO (X) QUALIFY TO DO BUSINESS IN ANY
JURISDICTION WHERE IT WOULD NOT OTHERWISE BE REQUIRED TO QUALIFY BUT FOR THIS
SECTION 4(E) OR (Y) SUBJECT ITSELF TO GENERAL TAXATION IN ANY SUCH
JURISDICTION.  THE COMPANY SHALL PROMPTLY NOTIFY LEGAL COUNSEL AND EACH INVESTOR
THAT HOLDS REGISTRABLE SECURITIES OF THE RECEIPT BY THE COMPANY OF ANY
NOTIFICATION WITH RESPECT TO THE SUSPENSION OF THE REGISTRATION OR QUALIFICATION
OF ANY OF THE REGISTRABLE SECURITIES FOR SALE UNDER THE SECURITIES OR “BLUE SKY”
LAWS OF ANY JURISDICTION OR ITS RECEIPT OF ACTUAL NOTICE OF THE INITIATION OR
THREATENING OF ANY PROCEEDING FOR SUCH PURPOSE.


 


F.                                         THE COMPANY SHALL NOTIFY LEGAL
COUNSEL AND EACH INVESTOR IN WRITING OF THE HAPPENING OF ANY EVENT, AS PROMPTLY
AS PRACTICABLE AFTER BECOMING AWARE OF SUCH EVENT, AS A RESULT OF WHICH ANY
PROSPECTUS INCLUDED IN, OR RELATING TO, A REGISTRATION STATEMENT, AS THEN IN
EFFECT, INCLUDES AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMISSION TO STATE A
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING, AND PROMPTLY PREPARE AND FILE WITH THE SEC A SUPPLEMENT OR AMENDMENT
TO SUCH REGISTRATION STATEMENT TO CORRECT SUCH UNTRUE STATEMENT OR OMISSION, AND
DELIVER AT LEAST ONE COPY OF SUCH SUPPLEMENT OR AMENDMENT TO LEGAL COUNSEL AND
EACH INVESTOR.  THE COMPANY SHALL ALSO PROMPTLY NOTIFY LEGAL COUNSEL AND EACH
INVESTOR IN WRITING (I) WHEN A PROSPECTUS OR ANY PROSPECTUS SUPPLEMENT OR
POST-EFFECTIVE AMENDMENT HAS BEEN FILED, AND WHEN A REGISTRATION STATEMENT OR
ANY POST-EFFECTIVE AMENDMENT HAS BECOME EFFECTIVE (NOTIFICATION OF SUCH
EFFECTIVENESS SHALL BE DELIVERED TO LEGAL COUNSEL AND EACH INVESTOR BY FACSIMILE
ON THE SAME DAY OF SUCH EFFECTIVENESS), (II) OF ANY REQUEST BY THE SEC FOR
AMENDMENTS OR SUPPLEMENTS TO A REGISTRATION STATEMENT OR RELATED PROSPECTUS OR
RELATED INFORMATION, AND (III) OF THE COMPANY’S REASONABLE DETERMINATION THAT A
POST-EFFECTIVE AMENDMENT TO A REGISTRATION STATEMENT WOULD BE APPROPRIATE.


 


G.                                      THE COMPANY SHALL USE ITS REASONABLE
BEST EFFORTS TO PREVENT THE ISSUANCE OF ANY STOP ORDER OR OTHER SUSPENSION OF
EFFECTIVENESS OF A REGISTRATION STATEMENT, OR THE SUSPENSION OF THE
QUALIFICATION OF ANY OF THE REGISTRABLE SECURITIES FOR SALE IN ANY JURISDICTION
AND, IF SUCH AN ORDER OR SUSPENSION IS ISSUED, TO OBTAIN THE WITHDRAWAL OF SUCH
ORDER OR SUSPENSION AT THE EARLIEST POSSIBLE MOMENT AND TO NOTIFY LEGAL COUNSEL
AND EACH INVESTOR WHO HOLDS REGISTRABLE SECURITIES BEING SOLD OF THE ISSUANCE OF
SUCH ORDER AND THE RESOLUTION THEREOF OR ITS RECEIPT OF ACTUAL NOTICE OF THE
INITIATION OR THREAT OF ANY PROCEEDING FOR SUCH PURPOSE.


 


9

--------------------------------------------------------------------------------



 


H.                                      AT THE REASONABLE REQUEST (IN THE
CONTEXT OF THE SECURITIES LAWS) OF ANY INVESTOR, OR IN THE CASE OF AN
UNDERWRITTEN OFFERING UPON THE REQUEST OF ANY UNDERWRITER, THE COMPANY SHALL
FURNISH TO SUCH INVESTOR OR UNDERWRITER, AS THE CASE MAY BE, ON THE DATE OF THE
EFFECTIVENESS OF THE REGISTRATION STATEMENT AND ON SUCH OTHER DATES AS SUCH
INVESTOR OR UNDERWRITER MAY REASONABLY REQUEST (I) A “COMFORT LETTER,” DATED
SUCH DATE, FROM THE COMPANY’S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS, IN FORM
AND SUBSTANCE AS IS CUSTOMARILY GIVEN BY INDEPENDENT REGISTERED PUBLIC
ACCOUNTANTS TO UNDERWRITERS IN AN UNDERWRITTEN PUBLIC OFFERING, ADDRESSED TO THE
INVESTORS AND ANY UNDERWRITERS (OR IF SUCH ACCOUNTANTS ARE PROHIBITED BY
GENERALLY ACCEPTED AUDITING STANDARDS FROM ISSUING SUCH A “COMFORT LETTER” TO AN
INVESTOR, THE COMPANY SHALL FURNISH TO SUCH INVESTOR AN “AGREED UPON PROCEDURES”
LETTER COVERING THE SAME MATTERS TO THE GREATEST EXTENT POSSIBLE, AND OTHERWISE
IN CUSTOMARY FORM AND SUBSTANCE), AND (II) AN OPINION, DATED AS OF SUCH DATE, OF
COUNSEL REPRESENTING THE COMPANY FOR PURPOSES OF SUCH REGISTRATION STATEMENT, IN
FORM, SCOPE AND SUBSTANCE AS IS CUSTOMARILY GIVEN TO UNDERWRITERS IN AN
UNDERWRITTEN PUBLIC OFFERING, ADDRESSED TO SUCH INVESTOR OR UNDERWRITER, AS THE
CASE MAY BE.


 


I.                                          AT THE REASONABLE REQUEST (IN THE
CONTEXT OF THE SECURITIES LAWS) OF ANY INVESTOR OR, IN THE CASE OF AN
UNDERWRITTEN OFFERING, UPON THE REQUEST OF ANY UNDERWRITER, THE COMPANY SHALL
MAKE AVAILABLE FOR INSPECTION DURING REGULAR BUSINESS HOURS BY (I) ANY INVESTOR,
(II) LEGAL COUNSEL AND (III) ONE FIRM OF ACCOUNTANTS OR OTHER AGENTS RETAINED BY
THE INVESTORS (COLLECTIVELY, THE “INSPECTORS”), AND IN THE CASE OF AN
UNDERWRITTEN OFFERING BY ANY UNDERWRITER AND ITS LEGAL COUNSEL AND
REPRESENTATIVES, ALL PERTINENT FINANCIAL AND OTHER RECORDS, AND PERTINENT
CORPORATE DOCUMENTS AND PROPERTIES OF THE COMPANY (COLLECTIVELY, THE “RECORDS”),
AS SHALL BE REASONABLY DEEMED NECESSARY BY SUCH INSPECTOR OR UNDERWRITER, AS THE
CASE MAY BE, AND CAUSE THE COMPANY’S OFFICERS, DIRECTORS AND EMPLOYEES TO SUPPLY
ALL INFORMATION THAT ANY INSPECTOR OR UNDERWRITER MAY REASONABLY REQUEST;
PROVIDED, HOWEVER, THAT EACH INSPECTOR SHALL AGREE TO HOLD IN STRICT CONFIDENCE
AND SHALL NOT MAKE ANY DISCLOSURE (EXCEPT TO AN INVESTOR OR UNDERWRITER) OR USE
OF ANY RECORD OR OTHER INFORMATION THAT THE COMPANY DETERMINES IN GOOD FAITH TO
BE CONFIDENTIAL, AND OF WHICH DETERMINATION SUCH INSPECTORS IS SO NOTIFIED,
UNLESS (A) THE DISCLOSURE OF SUCH RECORDS IS NECESSARY TO AVOID OR CORRECT A
MISSTATEMENT OR OMISSION IN ANY REGISTRATION STATEMENT OR IS OTHERWISE REQUIRED
UNDER THE 1933 ACT, (B) THE RELEASE OF SUCH RECORDS IS ORDERED PURSUANT TO A
SUBPOENA OR OTHER ORDER FROM A COURT OR GOVERNMENT BODY OF COMPETENT
JURISDICTION, OR (C) THE INFORMATION IN SUCH RECORDS HAS BEEN MADE GENERALLY
AVAILABLE TO THE PUBLIC OTHER THAN BY DISCLOSURE IN VIOLATION OF THIS OR ANY
OTHER AGREEMENT OF WHICH SUCH INSPECTOR HAS KNOWLEDGE.  EACH INVESTOR AGREES
THAT IT SHALL, UPON LEARNING THAT DISCLOSURE OF SUCH RECORDS IS SOUGHT IN OR BY
A COURT OR GOVERNMENTAL BODY OF COMPETENT JURISDICTION OR THROUGH OTHER MEANS,
GIVE PROMPT NOTICE TO THE COMPANY AND ALLOW THE COMPANY, AT ITS EXPENSE, TO
UNDERTAKE APPROPRIATE ACTION TO PREVENT DISCLOSURE OF, OR TO OBTAIN A PROTECTIVE
ORDER FOR, THE RECORDS DEEMED CONFIDENTIAL.  NOTHING HEREIN (OR ANY OTHER
CONFIDENTIALITY AGREEMENT BETWEEN THE COMPANY AND ANY INVESTOR) SHALL BE DEEMED
TO LIMIT ANY INVESTOR’S ABILITY TO SELL REGISTRABLE SECURITIES IN A MANNER THAT
IS OTHERWISE CONSISTENT WITH APPLICABLE LAWS AND REGULATIONS, PROVIDED THAT SUCH
INVESTOR RECEIVING INFORMATION PURSUANT TO THIS SECTION 4(I) COMPLIES WITH ITS
CONFIDENTIALITY OBLIGATIONS PURSUANT TO THIS SECTION 4(I).


 


J.                                          THE COMPANY SHALL HOLD IN CONFIDENCE
AND NOT MAKE ANY DISCLOSURE OF INFORMATION CONCERNING AN INVESTOR PROVIDED TO
THE COMPANY UNLESS (I) DISCLOSURE OF SUCH INFORMATION IS NECESSARY TO COMPLY
WITH FEDERAL OR STATE SECURITIES LAWS, (II) THE DISCLOSURE OF SUCH INFORMATION
IS NECESSARY TO AVOID OR CORRECT A MISSTATEMENT OR OMISSION IN ANY REGISTRATION

 

10

--------------------------------------------------------------------------------



 


STATEMENT, (III) THE RELEASE OF SUCH INFORMATION IS ORDERED PURSUANT TO A
SUBPOENA OR OTHER FINAL, NON-APPEALABLE ORDER FROM A COURT OR GOVERNMENTAL BODY
OF COMPETENT JURISDICTION, OR (IV) SUCH INFORMATION HAS BEEN MADE GENERALLY
AVAILABLE TO THE PUBLIC OTHER THAN BY DISCLOSURE IN VIOLATION OF THIS AGREEMENT
OR ANY OTHER AGREEMENT.  THE COMPANY AGREES THAT IT SHALL, UPON LEARNING THAT
DISCLOSURE OF SUCH INFORMATION CONCERNING AN INVESTOR IS SOUGHT IN OR BY A COURT
OR GOVERNMENTAL BODY OF COMPETENT JURISDICTION OR THROUGH OTHER MEANS, GIVE
PROMPT WRITTEN NOTICE TO SUCH INVESTOR AND ALLOW SUCH INVESTOR, AT SUCH
INVESTOR’S EXPENSE, TO UNDERTAKE APPROPRIATE ACTION TO PREVENT DISCLOSURE OF, OR
TO OBTAIN A PROTECTIVE ORDER FOR, SUCH INFORMATION.


 


K.                                       THE COMPANY SHALL USE ITS REASONABLE
BEST EFFORTS TO CAUSE ALL THE REGISTRABLE SECURITIES COVERED BY A REGISTRATION
STATEMENT TO BE LISTED ON EACH SECURITIES EXCHANGE OR TRADING MARKET ON WHICH
SECURITIES OF THE SAME CLASS OR SERIES ISSUED BY THE COMPANY ARE LISTED.  THE
COMPANY SHALL PAY ALL FEES AND EXPENSES IN CONNECTION WITH SATISFYING ITS
OBLIGATION UNDER THIS SECTION 4(K).


 


L.                                          THE COMPANY SHALL COOPERATE WITH THE
INVESTORS WHO HOLD REGISTRABLE SECURITIES BEING OFFERED AND THE UNDERWRITERS, IF
ANY, AND, TO THE EXTENT APPLICABLE, FACILITATE THE TIMELY PREPARATION AND
DELIVERY OF CERTIFICATES OR UNCERTIFICATED SHARES (NOT BEARING ANY RESTRICTIVE
LEGEND) REPRESENTING THE REGISTRABLE SECURITIES TO BE OFFERED PURSUANT TO A
REGISTRATION STATEMENT AND ENABLE SUCH CERTIFICATES OR UNCERTIFICATED SHARES TO
BE IN SUCH DENOMINATIONS OR AMOUNTS, AS THE CASE MAY BE, AS THE INVESTORS MAY
REASONABLY REQUEST AND REGISTERED IN SUCH NAMES AS THE INVESTORS MAY REQUEST.


 


M.                                    THE COMPANY SHALL PROVIDE A TRANSFER AGENT
AND REGISTRAR OF ALL SUCH REGISTRABLE SECURITIES NOT LATER THAN THE EFFECTIVE
DATE OF THE APPLICABLE REGISTRATION STATEMENT.


 


N.                                      IF REQUESTED BY AN INVESTOR, THE COMPANY
SHALL (I) AS SOON AS REASONABLY PRACTICABLE INCORPORATE IN A PROSPECTUS
SUPPLEMENT OR POST-EFFECTIVE AMENDMENT SUCH INFORMATION AS SUCH INVESTOR
REQUESTS TO BE INCLUDED THEREIN RELATING TO THE SALE AND DISTRIBUTION OF
REGISTRABLE SECURITIES, INCLUDING INFORMATION WITH RESPECT TO SUCH INVESTOR, THE
NUMBER OF REGISTRABLE SECURITIES BEING OFFERED OR SOLD, THE PURCHASE PRICE BEING
PAID THEREFOR AND ANY OTHER TERMS OF THE OFFERING OF THE REGISTRABLE SECURITIES
TO BE SOLD IN SUCH OFFERING; (II) AS SOON AS PRACTICABLE MAKE ALL REQUIRED
FILINGS OF SUCH PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT AFTER BEING
NOTIFIED OF THE MATTERS TO BE INCORPORATED IN SUCH PROSPECTUS SUPPLEMENT OR
POST-EFFECTIVE AMENDMENT; AND (III) AS SOON AS REASONABLY PRACTICABLE,
SUPPLEMENT OR MAKE AMENDMENTS TO ANY REGISTRATION STATEMENT OR PROSPECTUS IF
REASONABLY REQUESTED BY AN INVESTOR.


 


O.                                      THE COMPANY SHALL USE ITS REASONABLE
BEST EFFORTS TO CAUSE THE REGISTRABLE SECURITIES COVERED BY THE APPLICABLE
REGISTRATION STATEMENT TO BE REGISTERED WITH OR APPROVED BY SUCH OTHER
GOVERNMENTAL AGENCIES OR AUTHORITIES IN THE UNITED STATES AS MAY BE NECESSARY TO
CONSUMMATE THE DISPOSITION OF SUCH REGISTRABLE SECURITIES.


 


P.                                      THE COMPANY SHALL MAKE GENERALLY
AVAILABLE TO ITS SECURITY HOLDERS AS SOON AS PRACTICAL, BUT NOT LATER THAN
NINETY (90) DAYS AFTER THE CLOSE OF THE PERIOD COVERED THEREBY, AN EARNINGS
STATEMENT (IN FORM COMPLYING WITH THE PROVISIONS OF RULE 158 UNDER THE 1933 ACT)
COVERING A 12-MONTH PERIOD BEGINNING NOT LATER THAN THE FIRST DAY OF THE
COMPANY’S FISCAL QUARTER NEXT FOLLOWING THE EFFECTIVE DATE OF A REGISTRATION
STATEMENT.

 

11

--------------------------------------------------------------------------------


 


Q.                                      THE COMPANY SHALL OTHERWISE USE ITS
REASONABLE BEST EFFORTS TO COMPLY WITH ALL APPLICABLE RULES AND REGULATIONS OF
THE SEC IN CONNECTION WITH ANY REGISTRATION HEREUNDER.


 


R.                                         WITHIN TWO (2) BUSINESS DAYS AFTER A
REGISTRATION STATEMENT THAT COVERS APPLICABLE REGISTRABLE SECURITIES IS ORDERED
EFFECTIVE BY THE SEC, THE COMPANY SHALL DELIVER, AND SHALL CAUSE LEGAL COUNSEL
FOR THE COMPANY TO DELIVER, TO THE TRANSFER AGENT FOR SUCH REGISTRABLE
SECURITIES (WITH COPIES TO THE INVESTORS WHOSE REGISTRABLE SECURITIES ARE
INCLUDED IN SUCH REGISTRATION STATEMENT) CONFIRMATION THAT SUCH REGISTRATION
STATEMENT HAS BEEN DECLARED EFFECTIVE BY THE SEC IN SUBSTANTIALLY THE FORM
ATTACHED HERETO AS EXHIBIT A, PROVIDED THAT IF THE COMPANY CHANGES ITS TRANSFER
AGENT, IT SHALL IMMEDIATELY DELIVER ANY PREVIOUSLY DELIVERED NOTICES UNDER THIS
SECTION 4(R) AND ANY SUBSEQUENT NOTICES TO SUCH NEW TRANSFER AGENT.


 


S.                                       TO THE EXTENT NOT MADE BY THE
UNDERWRITERS IN THE CASE OF AN UNDERWRITTEN OFFERING, THE COMPANY SHALL MAKE
SUCH FILINGS WITH FINRA, PURSUANT TO NASD RULE 2710 OR OTHERWISE (INCLUDING
PROVIDING ALL REQUIRED INFORMATION AND PAYING REQUIRED FEES THERETO), AS AND
WHEN REQUESTED BY ANY INVESTOR, OR IN THE CASE OF AN UNDERWRITTEN OFFERING, BY
ANY UNDERWRITER, AND MAKE ALL OTHER FILINGS AND TAKE ALL OTHER ACTIONS
REASONABLY NECESSARY TO EXPEDITE AND FACILITATE THE DISPOSITION BY THE INVESTORS
OF REGISTRABLE SECURITIES PURSUANT TO A REGISTRATION STATEMENT, INCLUDING
REASONABLY COOPERATING WITH ANY BROKER-DEALER THROUGH WHICH ANY INVESTOR
PROPOSES TO RESELL REGISTRABLE SECURITIES AND PROMPTLY RESPONDING TO ANY
COMMENTS RECEIVED FROM FINRA.


 


T.                                         NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN SECTION 4(F), IN THE CASE OF AN OFFERING PURSUANT TO RULE 415, AT
ANY TIME AFTER THE APPLICABLE REGISTRATION STATEMENT HAS BEEN DECLARED EFFECTIVE
BY THE SEC, THE COMPANY MAY DELAY THE DISCLOSURE OF MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE COMPANY THE DISCLOSURE OF WHICH AT THE TIME IS NOT,
IN THE GOOD FAITH OPINION OF THE BOARD OF DIRECTORS OF THE COMPANY AND ITS
COUNSEL, IN THE BEST INTEREST OF THE COMPANY AND NOT, IN THE OPINION OF COUNSEL
TO THE COMPANY, OTHERWISE REQUIRED (A “GRACE PERIOD”); PROVIDED, THAT THE
COMPANY SHALL PROMPTLY (I) NOTIFY THE INVESTORS IN WRITING OF THE EXISTENCE OF
MATERIAL NON-PUBLIC INFORMATION GIVING RISE TO A GRACE PERIOD (PROVIDED THAT IN
EACH NOTICE THE COMPANY SHALL NOT DISCLOSE THE CONTENT OF SUCH MATERIAL
NON-PUBLIC INFORMATION TO THE INVESTORS) AND THE DATE ON WHICH THE GRACE PERIOD
WILL BEGIN, AND (II) NOTIFY THE INVESTORS IN WRITING OF THE DATE ON WHICH THE
GRACE PERIOD ENDS; AND, PROVIDED FURTHER, THAT (A) NO GRACE PERIOD SHALL EXCEED
TEN (10) CONSECUTIVE DAYS, (B) DURING ANY REGISTRATION PERIOD SUCH GRACE PERIODS
SHALL NOT EXCEED AN AGGREGATE OF TWENTY (20) DAYS AND (C) THE FIRST DAY OF ANY
GRACE PERIOD MUST BE AT LEAST TEN (10) TRADING DAYS AFTER THE LAST DAY OF ANY
PRIOR GRACE PERIOD (A GRACE PERIOD THAT SATISFIES ALL OF THE REQUIREMENTS OF
THIS SECTION 4(T) BEING REFERRED TO AS AN “ALLOWABLE GRACE PERIOD”).  FOR
PURPOSES OF DETERMINING THE LENGTH OF A GRACE PERIOD ABOVE, THE GRACE PERIOD
SHALL BEGIN ON AND INCLUDE THE DATE THE INVESTORS RECEIVE THE NOTICE REFERRED TO
IN CLAUSE (I) AND SHALL END ON AND INCLUDE THE LATER OF THE DATE THE INVESTORS
RECEIVE THE NOTICE REFERRED TO IN CLAUSE (II) AND THE DATE REFERRED TO IN SUCH
NOTICE.  THE PROVISIONS OF SECTION 4(G) HEREOF SHALL NOT BE APPLICABLE DURING
THE PERIOD OF ANY ALLOWABLE GRACE PERIOD.  UPON EXPIRATION OF THE GRACE PERIOD,
THE COMPANY SHALL AGAIN BE BOUND BY THE PROVISIONS OF THE FIRST SENTENCE OF
SECTION 4(F) WITH RESPECT TO THE INFORMATION GIVING RISE THERETO UNLESS SUCH
MATERIAL NON-PUBLIC INFORMATION IS NO LONGER APPLICABLE.


 


12

--------------------------------------------------------------------------------



 


U.                                      THE COMPANY SHALL NOT REGISTER ANY OF
ITS SECURITIES FOR SALE FOR ITS OWN ACCOUNT (OTHER THAN FOR ISSUANCE TO
EMPLOYEES, DIRECTORS AND CONSULTANTS, OF THE COMPANY UNDER AN EMPLOYEE BENEFIT
PLAN OR FOR ISSUANCE IN A BUSINESS COMBINATION TRANSACTION), EXCEPT PURSUANT TO
A FIRM COMMITMENT UNDERWRITTEN OFFERING.


 


V.                                      THE COMPANY SHALL ENTER INTO SUCH
CUSTOMARY AGREEMENTS (INCLUDING, IN THE CASE OF UNDERWRITTEN OFFERING, AN
UNDERWRITING AGREEMENT) AND TAKE SUCH OTHER ACTIONS AS THE ANY OF THE INVESTORS
OR UNDERWRITERS, IF ANY, MAY REASONABLY REQUEST IN ORDER TO EXPEDITE AND
FACILITATE THE DISPOSITION OF THE REGISTRABLE SECURITIES AND ANY OTHER
SECURITIES COVERED BY A REGISTRATION STATEMENT.  WITHOUT LIMITING THE FOREGOING,
IN CONNECTION WITH ANY UNDERWRITTEN OFFERING AND TAKING INTO ACCOUNT THE
COMPANY’S BUSINESS NEEDS, THE COMPANY SHALL MAKE APPROPRIATE OFFICERS OF THE
COMPANY AVAILABLE FOR MEETINGS WITH PROSPECTIVE PURCHASERS OF THE REGISTRABLE
SECURITIES AND PREPARE AND PRESENT TO POTENTIAL INVESTORS CUSTOMARY “ROAD SHOW”
MATERIALS, IN EACH CASE IN ACCORDANCE WITH THE RECOMMENDATIONS OF THE
UNDERWRITERS AND IN ALL RESPECTS IN A MANNER CONSISTENT WITH OTHER ISSUANCES OF
SECURITIES IN AN OFFERING OF A SIMILAR SIZE TO SUCH OFFERING OF THE REGISTRABLE
SECURITIES.


 


5.                                      OBLIGATIONS OF THE INVESTORS.


 


A.                                       AT LEAST SEVEN (7) BUSINESS DAYS PRIOR
TO THE FIRST ANTICIPATED FILING DATE OF A REGISTRATION STATEMENT AND AT LEASE
FIVE (5) BUSINESS DAYS PRIOR TO THE FILING OF ANY AMENDMENT OR SUPPLEMENT TO A
REGISTRATION STATEMENT OR PROSPECTUS, THE COMPANY SHALL NOTIFY EACH INVESTOR IN
WRITING OF THE INFORMATION, IF ANY, THE COMPANY REQUIRES FROM EACH SUCH INVESTOR
IF SUCH INVESTOR ELECTS TO HAVE ANY OF SUCH INVESTOR’S REGISTRABLE SECURITIES
INCLUDED IN SUCH REGISTRATION STATEMENT OR, WITH RESPECT TO AN AMENDMENT OR A
SUPPLEMENT, IF SUCH INVESTOR’S REGISTRABLE SECURITIES ARE INCLUDED IN SUCH
REGISTRATION STATEMENT (EACH AN “INFORMATION REQUEST”). PROVIDED THAT THE
COMPANY SHALL HAVE COMPLIED WITH ITS OBLIGATIONS SET FORTH IN THE PRECEDING
SENTENCE, IT SHALL BE A CONDITION PRECEDENT TO THE OBLIGATIONS OF THE COMPANY TO
COMPLETE THE REGISTRATION PURSUANT TO THIS AGREEMENT WITH RESPECT TO THE
REGISTRABLE SECURITIES OF A PARTICULAR INVESTOR THAT SUCH INVESTOR SHALL FURNISH
TO THE COMPANY, IN RESPONSE TO AN INFORMATION REQUEST, SUCH INFORMATION
REGARDING ITSELF, THE REGISTRABLE SECURITIES HELD BY IT AND THE INTENDED METHOD
OF DISPOSITION OF THE REGISTRABLE SECURITIES HELD BY IT AS SHALL BE REASONABLY
REQUIRED TO EFFECT THE REGISTRATION OF SUCH REGISTRABLE SECURITIES AND SHALL
EXECUTE SUCH DOCUMENTS IN CONNECTION WITH SUCH REGISTRATION AS THE COMPANY MAY
REASONABLY REQUEST.


 


B.                                      EACH INVESTOR AGREES TO COOPERATE WITH
THE COMPANY AS REASONABLY REQUESTED BY THE COMPANY IN CONNECTION WITH THE
PREPARATION AND FILING OF ANY REGISTRATION STATEMENT IN WHICH ANY REGISTRABLE
SECURITIES HELD BY SUCH INVESTORS ARE BEING INCLUDED.


 


C.                                       EACH INVESTOR AGREES THAT, UPON RECEIPT
OF ANY NOTICE FROM THE COMPANY OF THE HAPPENING OF ANY EVENT OF THE KIND
DESCRIBED IN SECTION 4(G) OR THE FIRST SENTENCE OF SECTION 4(F) OR, IN THE CASE
OF AN OFFERING PURSUANT TO RULE 415, WRITTEN NOTICE FROM THE COMPANY OF AN
ALLOWABLE GRACE PERIOD, SUCH INVESTOR WILL PROMPTLY DISCONTINUE DISPOSITION OF
REGISTRABLE SECURITIES PURSUANT TO ANY REGISTRATION STATEMENT(S) COVERING SUCH
REGISTRABLE SECURITIES UNTIL SUCH INVESTOR’S RECEIPT OF THE COPIES OF THE
SUPPLEMENTED OR AMENDED PROSPECTUS CONTEMPLATED BY SECTION 4(G) OR THE FIRST
SENTENCE OF  SECTION 4(F) OR RECEIPT OF NOTICE THAT NO SUPPLEMENT OR AMENDMENT
IS REQUIRED OR THAT THE ALLOWABLE GRACE PERIOD HAS ENDED.  NOTWITHSTANDING
ANYTHING


 


13

--------------------------------------------------------------------------------



 


TO THE CONTRARY, THE COMPANY SHALL CAUSE ITS TRANSFER AGENT TO DELIVER
UNLEGENDED SHARES OF COMMON STOCK TO A TRANSFEREE OF AN INVESTOR IN ACCORDANCE
WITH THE TERMS OF THE SECURITIES PURCHASE AGREEMENT IN CONNECTION WITH ANY SALE
OF REGISTRABLE SECURITIES WITH RESPECT TO WHICH AN INVESTOR PROVIDES REASONABLE
EVIDENCE THAT SUCH INVESTOR HAS ENTERED INTO A CONTRACT FOR SALE PRIOR TO THE
INVESTOR’S RECEIPT OF A NOTICE FROM THE COMPANY OF THE HAPPENING OF ANY EVENT OF
THE KIND DESCRIBED IN SECTION 4(G) OR THE FIRST SENTENCE OF SECTION 4(F) AND FOR
WHICH THE INVESTOR HAS NOT YET SETTLED.


 


D.                                      EACH INVESTOR AGREES, IN CONNECTION WITH
ANY UNDERWRITTEN OFFERING MADE PURSUANT TO A REGISTRATION STATEMENT FILED
PURSUANT TO THIS AGREEMENT IN WHICH SUCH INVESTOR HAS ELECTED TO INCLUDE
REGISTRABLE SECURITIES, IF REQUESTED (PURSUANT TO A WRITTEN NOTICE) BY THE
MANAGING UNDERWRITER(S) NOT TO EFFECT ANY PUBLIC SALE OR DISTRIBUTION OF ANY
COMMON EQUITY SECURITIES OF THE COMPANY (OR SECURITIES CONVERTIBLE INTO OR
EXCHANGEABLE OR EXERCISABLE FOR SUCH COMMON EQUITY SECURITIES) (EXCEPT AS PART
OF SUCH UNDERWRITTEN OFFERING) DURING THE PERIOD COMMENCING NOT EARLIER THAN
7 DAYS PRIOR TO AND CONTINUING FOR NOT MORE THAN 90 DAYS (OR SUCH SHORTER PERIOD
AS THE MANAGING UNDERWRITER(S) MAY PERMIT) AFTER THE EFFECTIVE DATE OF THE
RELATED REGISTRATION STATEMENT (OR DATE OF THE PROSPECTUS SUPPLEMENT IF THE
OFFERING IS MADE PURSUANT TO A “SHELF” REGISTRATION) PURSUANT TO WHICH SUCH
UNDERWRITTEN OFFERING SHALL BE MADE; PROVIDED, THAT SUCH INVESTORS SHALL ONLY BE
SO BOUND SO LONG AS AND TO THE EXTENT THAT EACH EXECUTIVE OFFICER AND DIRECTOR
OF THE COMPANY AND OTHER STOCKHOLDER HAVING REGISTRATION RIGHTS WITH RESPECT TO
THE SECURITIES OF THE COMPANY IS SIMILARLY BOUND.


 


6.                                      EXPENSES OF REGISTRATION.


 

All expenses, other than underwriting discounts and commissions, incurred in
connection with registrations, filings and qualifications pursuant to, or
otherwise in connection with the Company’s compliance with its obligations
under, Sections 2, 3 and 4, including all registration, listing and
qualifications fees, printers and accounting fees, and fees and disbursements of
counsel for the Company, shall be paid by the Company.  The Company shall also
reimburse the Investors for the reasonable fees and disbursements of Legal
Counsel in connection with registrations, filings and qualifications pursuant to
Sections 2, 3 and 4, of this Agreement.

 


7.                                      INDEMNIFICATION.


 

In the event any Registrable Securities are included in a Registration Statement
under this Agreement:

 


A.                                       TO THE FULLEST EXTENT PERMITTED BY LAW,
THE COMPANY WILL, AND HEREBY DOES, INDEMNIFY, HOLD HARMLESS AND DEFEND EACH
INVESTOR AND ANY UNDERWRITER, AND THE DIRECTORS, OFFICERS, PARTNERS, MEMBERS,
MANAGERS, EMPLOYEES, AGENTS, REPRESENTATIVES OF, AND EACH PERSON, IF ANY, WHO
CONTROLS ANY INVESTOR OR UNDERWRITER WITHIN THE MEANING OF THE 1933 ACT OR THE
1934 ACT (EACH, AN “INDEMNIFIED PERSON”), AGAINST ANY LOSSES, CLAIMS, DAMAGES,
LIABILITIES, JUDGMENTS, FINES, PENALTIES, CHARGES, COSTS, REASONABLE ATTORNEYS’
FEES, AMOUNTS PAID IN SETTLEMENT OR EXPENSES, JOINT OR SEVERAL, (COLLECTIVELY,
“CLAIMS”) INCURRED IN INVESTIGATING, PREPARING OR DEFENDING ANY ACTION, CLAIM,
SUIT, INQUIRY, PROCEEDING, INVESTIGATION OR APPEAL TAKEN FROM THE FOREGOING BY
OR BEFORE ANY COURT OR GOVERNMENTAL, ADMINISTRATIVE OR OTHER REGULATORY AGENCY


 


14

--------------------------------------------------------------------------------



 


AUTHORITY, OR BODY (INCLUDING THE SEC OR ANY STATE SECURITIES COMMISSION,
AUTHORITY OR SELF-REGULATORY ORGANIZATION, IN THE UNITED STATES OR ANYWHERE ELSE
IN THE WORLD), WHETHER PENDING OR THREATENED, WHETHER OR NOT AN INDEMNIFIED
PARTY IS OR MAY BE A PARTY THERETO (“INDEMNIFIED DAMAGES”), TO WHICH ANY OF THEM
MAY BECOME SUBJECT INSOFAR AS SUCH CLAIMS (OR ACTIONS OR PROCEEDINGS, WHETHER
COMMENCED OR THREATENED, IN RESPECT THEREOF) ARISE OUT OF OR ARE BASED UPON:
(I) ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT IN
(INCLUDING BY WAY OF INCORPORATION BE REFERENCE) A REGISTRATION STATEMENT OR ANY
POST-EFFECTIVE AMENDMENT THERETO OR IN ANY FILING MADE IN CONNECTION WITH THE
QUALIFICATION OF THE OFFERING UNDER THE SECURITIES OR OTHER “BLUE SKY” LAWS OF
ANY JURISDICTION IN WHICH REGISTRABLE SECURITIES ARE OFFERED (“BLUE SKY
FILINGS”), OR THE OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL FACT REQUIRED
TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING,
(II) ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT
CONTAINED (INCLUDING BY WAY OF INCORPORATION BY REFERENCE) IN ANY PRELIMINARY,
FINAL, SUMMARY OR FREE WRITING PROSPECTUS (AS AMENDED OR SUPPLEMENTED, IF THE
COMPANY FILES ANY AMENDMENT THEREOF OR SUPPLEMENT THERETO WITH THE SEC) OR THE
OMISSION OR ALLEGED OMISSION TO STATE THEREIN (INCLUDING BY WAY OF INCORPORATION
BE REFERENCE) ANY MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS MADE THEREIN,
IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THE STATEMENTS THEREIN (INCLUDING BY
WAY OF INCORPORATION BE REFERENCE) WERE MADE, NOT MISLEADING, OR (III) ANY
VIOLATION OR ALLEGED VIOLATION BY THE COMPANY OF THE 1933 ACT, THE 1934 ACT, ANY
OTHER LAW, INCLUDING ANY STATE SECURITIES LAW, OR ANY RULE OR REGULATION
THEREUNDER RELATING TO THE OFFER OR SALE OF THE REGISTRABLE SECURITIES PURSUANT
TO A REGISTRATION STATEMENT (THE MATTERS IN THE FOREGOING CLAUSES (I) THROUGH
(III) BEING, COLLECTIVELY, “VIOLATIONS”).  SUBJECT TO SECTION 7(C), THE COMPANY
SHALL REIMBURSE THE INDEMNIFIED PERSONS, PROMPTLY AS SUCH EXPENSES ARE INCURRED
AND ARE DUE AND PAYABLE, FOR ANY LEGAL FEES OR OTHER REASONABLE EXPENSES
INCURRED BY THEM IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH CLAIM. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE INDEMNIFICATION
AGREEMENT CONTAINED IN THIS SECTION 7(A): (I) SHALL NOT APPLY TO A CLAIM BY AN
INDEMNIFIED PERSON ARISING OUT OF OR BASED UPON A VIOLATION WHICH OCCURS IN
RELIANCE UPON AND IN CONFORMITY WITH INFORMATION FURNISHED IN WRITING TO THE
COMPANY BY SUCH INDEMNIFIED PERSON FOR SUCH INDEMNIFIED PERSON EXPRESSLY FOR USE
IN CONNECTION WITH THE PREPARATION OF THE REGISTRATION STATEMENT OR ANY SUCH
AMENDMENT THEREOF OR SUPPLEMENT THERETO IF SUCH PROSPECTUS (OR AMENDMENT OR
SUPPLEMENT THERETO) WAS TIMELY FILED WITH THE SEC AND FURNISHED BY THE COMPANY
TO SUCH INVESTOR PURSUANT TO SECTION 4(D), (II) SHALL NOT APPLY TO A CLAIM BY AN
INDEMNIFIED PERSON ARISING OUT OF OR BASED UPON SALES OF REGISTRABLE SECURITIES
BY SUCH INDEMNIFIED PERSON PURSUANT TO A REGISTRATION STATEMENT IN VIOLATION OF
SECTION 5(C), AND (III) SHALL NOT APPLY TO AMOUNTS PAID IN SETTLEMENT OF ANY
CLAIM IF SUCH SETTLEMENT IS EFFECTED WITHOUT THE PRIOR WRITTEN CONSENT OF THE
COMPANY, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR
DELAYED.  SUCH INDEMNITY SHALL REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF ANY
INVESTIGATION MADE BY OR ON BEHALF OF THE INDEMNIFIED PERSON AND SHALL SURVIVE
THE TRANSFER OF THE REGISTRABLE SECURITIES BY THE INVESTORS PURSUANT TO
SECTION 10.


 


B.                                      IN CONNECTION WITH ANY REGISTRATION
STATEMENT IN WHICH AN INVESTOR IS PARTICIPATING, EACH SUCH INVESTOR AGREES TO
SEVERALLY AND NOT JOINTLY INDEMNIFY, HOLD HARMLESS AND DEFEND, TO THE SAME
EXTENT AND IN THE SAME MANNER AS IS SET FORTH IN SECTION 7(A), THE COMPANY, EACH
OF ITS DIRECTORS, EACH OF ITS OFFICERS WHO SIGNS THE REGISTRATION STATEMENT, AND
EACH PERSON, IF ANY, WHO CONTROLS THE COMPANY WITHIN THE MEANING OF THE 1933 ACT
OR THE 1934 ACT (EACH AN “INDEMNIFIED PARTY”), AGAINST ANY CLAIM OR INDEMNIFIED
DAMAGES TO WHICH ANY OF THEM MAY BECOME SUBJECT, UNDER THE 1933 ACT, THE 1934
ACT OR OTHERWISE, INSOFAR AS SUCH CLAIM OR INDEMNIFIED DAMAGES ARISE OUT OF OR
ARE BASED UPON (I) ANY VIOLATION, IN EACH CASE TO THE EXTENT,


 


15

--------------------------------------------------------------------------------



 


AND ONLY TO THE EXTENT, THAT SUCH VIOLATION OCCURS IN RELIANCE UPON AND IN
CONFORMITY WITH WRITTEN INFORMATION FURNISHED TO THE COMPANY BY SUCH INVESTOR
EXPRESSLY FOR USE IN CONNECTION WITH SUCH REGISTRATION STATEMENT OR (II) SALES
OF REGISTRABLE SECURITIES BY SUCH INDEMNIFIED PERSON PURSUANT TO A REGISTRATION
STATEMENT IN VIOLATION OF SECTION 5(C) AND, SUBJECT TO SECTION 7(C), SUCH
INVESTOR WILL REIMBURSE ANY LEGAL OR OTHER EXPENSES REASONABLY INCURRED BY AN
INDEMNIFIED PARTY IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH CLAIM;
PROVIDED, HOWEVER, THAT THE INDEMNITY AGREEMENT CONTAINED IN THIS
SECTION 7(B) AND THE AGREEMENT WITH RESPECT TO CONTRIBUTION CONTAINED IN
SECTION 8 SHALL NOT APPLY TO AMOUNTS PAID IN SETTLEMENT OF ANY CLAIM IF SUCH
SETTLEMENT IS EFFECTED WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH INVESTOR, WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED; PROVIDED,
FURTHER, HOWEVER, THAT THE AGGREGATE LIABILITY OF THE INVESTOR IN CONNECTION
WITH ANY VIOLATION SHALL NOT EXCEED THE NET PROCEEDS TO SUCH INVESTOR AS A
RESULT OF THE SALE OF REGISTRABLE SECURITIES PURSUANT TO THE REGISTRATION
STATEMENT GIVING RISE TO SUCH CLAIM.  SUCH INDEMNITY SHALL REMAIN IN FULL FORCE
AND EFFECT REGARDLESS OF ANY INVESTIGATION MADE BY OR ON BEHALF OF SUCH
INDEMNIFIED PARTY AND SHALL SURVIVE ANY TRANSFER OF THE REGISTRABLE SECURITIES
BY AN INVESTOR PURSUANT TO SECTION 10.


 


C.                                       PROMPTLY AFTER RECEIPT BY AN
INDEMNIFIED PERSON OR INDEMNIFIED PARTY UNDER THIS SECTION 7 OF NOTICE OF THE
COMMENCEMENT OF ANY ACTION OR PROCEEDING (INCLUDING ANY GOVERNMENTAL ACTION OR
PROCEEDING) INVOLVING A CLAIM, SUCH INDEMNIFIED PERSON OR INDEMNIFIED PARTY
SHALL, IF A CLAIM IN RESPECT THEREOF IS TO BE MADE AGAINST ANY INDEMNIFYING
PARTY UNDER THIS SECTION 7, DELIVER TO THE INDEMNIFYING PARTY A WRITTEN NOTICE
OF THE COMMENCEMENT THEREOF, AND THE INDEMNIFYING PARTY SHALL HAVE THE RIGHT TO
PARTICIPATE IN, AND, TO THE EXTENT THE INDEMNIFYING PARTY SO DESIRES, JOINTLY
WITH ANY OTHER INDEMNIFYING PARTY SIMILARLY NOTICED, TO ASSUME CONTROL OF THE
DEFENSE THEREOF WITH COUNSEL MUTUALLY SATISFACTORY TO THE INDEMNIFYING PARTY AND
THE INDEMNIFIED PERSON OR THE INDEMNIFIED PARTY, AS THE CASE MAY BE. IN ANY SUCH
PROCEEDING, ANY INDEMNIFIED PERSON OR INDEMNIFIED PARTY MAY RETAIN ITS OWN
COUNSEL, BUT, EXCEPT AS PROVIDED IN THE FOLLOWING SENTENCE, THE FEES AND
EXPENSES OF THAT COUNSEL WILL BE AT THE EXPENSE OF THAT INDEMNIFIED PERSON OR
INDEMNIFIED PARTY, AS THE CASE MAY BE, UNLESS (I) THE INDEMNIFYING PARTY AND THE
INDEMNIFIED PERSON OR INDEMNIFIED PARTY, AS APPLICABLE, SHALL HAVE MUTUALLY
AGREED TO THE RETENTION OF THAT COUNSEL, (II) THE INDEMNIFYING PARTY DOES NOT
ASSUME THE DEFENSE OF SUCH PROCEEDING IN A TIMELY MANNER OR (III) IN THE
REASONABLE OPINION OF COUNSEL RETAINED BY THE INDEMNIFIED PERSON OR INDEMNIFIED
PARTY, THE REPRESENTATION BY SUCH COUNSEL FOR THE INDEMNIFIED PERSON OR
INDEMNIFIED PARTY AND THE INDEMNIFYING PARTY WOULD BE INAPPROPRIATE DUE TO
ACTUAL OR POTENTIAL DIFFERING INTERESTS BETWEEN SUCH INDEMNIFIED PERSON OR
INDEMNIFIED PARTY AND ANY OTHER PARTY REPRESENTED BY SUCH COUNSEL IN SUCH
PROCEEDING.  THE COMPANY SHALL PAY REASONABLE FEES FOR UP TO ONE SEPARATE LEGAL
COUNSEL (PLUS LOCAL COUNSEL) FOR THE INVESTORS, AND SUCH LEGAL COUNSEL SHALL BE
SELECTED BY THE INVESTORS HOLDING AT LEAST TWO-THIRDS (2/3) IN INTEREST OF THE
REGISTRABLE SECURITIES INCLUDED IN THE REGISTRATION STATEMENT TO WHICH THE CLAIM
RELATES.  THE INDEMNIFYING PARTY SHALL KEEP THE INDEMNIFIED PERSON OR
INDEMNIFIED PARTY FULLY APPRISED AT ALL TIMES AS TO THE STATUS OF THE DEFENSE OR
ANY SETTLEMENT NEGOTIATIONS WITH RESPECT THERETO.  NO INDEMNIFYING PARTY SHALL
BE LIABLE FOR ANY SETTLEMENT OF ANY ACTION, CLAIM OR PROCEEDING EFFECTED WITHOUT
ITS PRIOR WRITTEN CONSENT, PROVIDED, HOWEVER, THAT THE INDEMNIFYING PARTY SHALL
NOT UNREASONABLY WITHHOLD, DELAY OR CONDITION ITS CONSENT.  NO INDEMNIFYING
PARTY SHALL, WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFIED PERSON OR
INDEMNIFIED PARTY, CONSENT TO ENTRY OF ANY JUDGMENT OR ENTER INTO ANY SETTLEMENT
OR OTHER COMPROMISE WITH RESPECT TO ANY PENDING OR THREATENED ACTION OR CLAIM IN
RESPECT OF WHICH INDEMNIFICATION OR CONTRIBUTION MAY BE OR HAS BEEN SOUGHT
HEREUNDER (WHETHER OR NOT THE INDEMNIFIED PERSON OR INDEMNIFIED PARTY IS AN
ACTUAL OR POTENTIAL PARTY TO SUCH ACTION


 


16

--------------------------------------------------------------------------------



 


OR CLAIM) WHICH DOES NOT INCLUDE AS AN UNCONDITIONAL TERM THEREOF THE GIVING BY
THE CLAIMANT OR PLAINTIFF TO SUCH INDEMNIFIED PERSON OR INDEMNIFIED PARTY OF A
RELEASE FROM ALL LIABILITY IN RESPECT TO SUCH CLAIM OR LITIGATION, AND SUCH
SETTLEMENT SHALL NOT INCLUDE ANY ADMISSION AS TO FAULT ON THE PART OF THE
INDEMNIFIED PERSON OR INDEMNIFIED PARTY.  FOLLOWING INDEMNIFICATION AS PROVIDED
FOR HEREUNDER, THE INDEMNIFYING PARTY SHALL BE SUBROGATED TO ALL RIGHTS OF THE
INDEMNIFIED PERSON OR INDEMNIFIED PARTY WITH RESPECT TO ALL THIRD PARTIES, FIRMS
OR CORPORATIONS RELATING TO THE MATTER FOR WHICH INDEMNIFICATION HAS BEEN MADE. 
THE FAILURE TO DELIVER WRITTEN NOTICE TO THE INDEMNIFYING PARTY WITHIN A
REASONABLE TIME OF THE COMMENCEMENT OF ANY SUCH ACTION SHALL NOT RELIEVE SUCH
INDEMNIFYING PARTY OF ANY LIABILITY TO THE INDEMNIFIED PERSON OR INDEMNIFIED
PARTY UNDER THIS SECTION 7, EXCEPT TO THE EXTENT THAT THE INDEMNIFYING PARTY IS
PREJUDICED IN ITS ABILITY TO DEFEND SUCH ACTION.


 


D.                                      THE INDEMNIFICATION REQUIRED BY THIS
SECTION 7 SHALL BE MADE BY PERIODIC PAYMENTS OF THE AMOUNT THEREOF DURING THE
COURSE OF THE INVESTIGATION OR DEFENSE, AS AND WHEN BILLS ARE RECEIVED OR
INDEMNIFIED DAMAGES ARE INCURRED.


 


E.                                       THE INDEMNITY AGREEMENTS CONTAINED
HEREIN SHALL BE IN ADDITION TO (I) ANY CAUSE OF ACTION OR SIMILAR RIGHT OF THE
INDEMNIFIED PERSON OR INDEMNIFIED PARTY AGAINST THE INDEMNIFYING PARTY OR
OTHERS, AND (II) ANY LIABILITIES THE INDEMNIFYING PARTY MAY BE SUBJECT TO
PURSUANT TO THE LAW.


 


8.                                      CONTRIBUTION.


 

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under
Section 7 to the fullest extent permitted by law; provided, however, that: 
(i) no Person involved in the sale of Registrable Securities who is guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933
Act) in connection with such sale, shall be entitled to contribution from any
Person involved in such sale of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any Investor shall be
limited to an amount equal to the net amount of proceeds received by such
Investor from the sale of such Registrable Securities pursuant to the
Registration Statement giving rise to such action or claim for indemnification,
less the amount of any damages that such Investor has otherwise been required to
pay in connection with such sale.


 


9.                                      REPORTS UNDER THE 1934 ACT.


 

With a view to making available to the Investors the benefits of Rule 144
promulgated under the 1933 Act or any other similar rule or regulation of the
SEC that may at any time permit the Investors to sell securities of the Company
to the public without registration (“Rule 144”), the Company agrees to:

 


A.                                       MAKE AND KEEP PUBLIC INFORMATION
AVAILABLE, AS THOSE TERMS ARE UNDERSTOOD AND DEFINED IN RULE 144;


 


B.                                      USE ITS REASONABLE BEST EFFORTS TO FILE
WITH THE SEC IN A TIMELY MANNER ALL REPORTS AND OTHER DOCUMENTS REQUIRED OF THE
COMPANY UNDER THE 1934 ACT SO LONG AS THE


 


17

--------------------------------------------------------------------------------



 


COMPANY REMAINS SUBJECT TO SUCH REQUIREMENTS (IT BEING UNDERSTOOD THAT NOTHING
HEREIN SHALL LIMIT THE COMPANY’S OBLIGATIONS UNDER SECTION 5(D) OF THE
SECURITIES PURCHASE AGREEMENT) AND THE FILING OF SUCH REPORTS AND OTHER
DOCUMENTS IS REQUIRED FOR THE APPLICABLE PROVISIONS OF RULE 144; AND


 


C.                                       FURNISH TO EACH INVESTOR SO LONG AS
SUCH INVESTOR OWNS REGISTRABLE SECURITIES, PROMPTLY UPON REQUEST, (I) A WRITTEN
STATEMENT BY THE COMPANY THAT IT HAS COMPLIED WITH THE REPORTING REQUIREMENTS OF
RULE 144 AND THE 1934 ACT, (II) A COPY OF THE MOST RECENT ANNUAL OR QUARTERLY
REPORT OF THE COMPANY AND SUCH OTHER REPORTS AND DOCUMENTS SO FILED BY THE
COMPANY (OR INFORMATION REGARDING THE LOCATIONS THEREOF ON THE SEC’S EDGAR
FILING SYSTEM OR SUCCESSOR THERETO), AND (III) SUCH OTHER INFORMATION AS MAY BE
REASONABLY REQUESTED TO PERMIT THE INVESTORS TO SELL SUCH SECURITIES PURSUANT TO
RULE 144 WITHOUT REGISTRATION.


 


10.                                ASSIGNMENT OF REGISTRATION RIGHTS.


 

The rights under this Agreement shall be automatically assignable by any of the
Investors to any transferee or assignee of all or any portion of Registrable
Securities if: (i) such Investor agrees in writing with the transferee or
assignee to assign such rights, and a copy of such agreement is furnished to the
Company within a reasonable time after such transfer or assignment; (ii) the
Company is, within a reasonable time after such transfer or assignment,
furnished with written notice of (a) the name and address of such transferee or
assignee, and (b) the securities with respect to which such registration rights
are being transferred or assigned; (iii) immediately following such transfer or
assignment the further disposition of such securities by the transferee or
assignee is restricted under the 1933 Act or applicable state securities laws;
(iv) at or before the time the Company receives the written notice contemplated
by clause (ii) of this sentence, the transferee or assignee agrees in writing
with the Company to be bound by all of the provisions contained herein; and
(v) such transfer shall have been made in accordance with the applicable
requirements of the Securities Purchase Agreement.

 


11.                                AMENDMENT OF REGISTRATION RIGHTS.


 

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and Investors who
then hold at least two-thirds (2/3) of the Registrable Securities.  Any
amendment or waiver effected in accordance with this Section 11 shall be binding
upon each Investor and the Company.  No such amendment shall be effective to the
extent that it applies to less than all of the holders of the Registrable
Securities.  No consideration shall be offered or paid to any Person to amend or
consent to a waiver or modification of any provision of any of this Agreement
unless the same consideration also is offered to all of the parties to this
Agreement.

 


12.                                MISCELLANEOUS.


 


A.                                       A PERSON IS DEEMED TO BE A HOLDER OF
REGISTRABLE SECURITIES WHENEVER SUCH PERSON OWNS OR IS DEEMED TO OWN OF RECORD
SUCH REGISTRABLE SECURITIES.  IF THE COMPANY RECEIVES CONFLICTING INSTRUCTIONS,
NOTICES OR ELECTIONS FROM TWO OR MORE PERSONS WITH RESPECT TO THE SAME


 


18

--------------------------------------------------------------------------------



 


REGISTRABLE SECURITIES, THE COMPANY SHALL ACT UPON THE BASIS OF INSTRUCTIONS,
NOTICE OR ELECTION RECEIVED FROM THE REGISTERED OWNER OF SUCH REGISTRABLE
SECURITIES.


 


B.                                      ANY NOTICE, CONSENT, WAIVER, REQUEST,
INSTRUCTION OR OTHER COMMUNICATION REQUIRED OR PERMITTED TO BE GIVEN UNDER THE
TERMS OF THIS AGREEMENT SHALL BE IN WRITING AND WILL BE DEEMED TO HAVE BEEN DULY
GIVEN:  (I) UPON RECEIPT, WHEN DELIVERED PERSONALLY; (II) UPON RECEIPT, WHEN
SENT BY FACSIMILE (PROVIDED CONFIRMATION OF TRANSMISSION IS MECHANICALLY OR
ELECTRONICALLY GENERATED AND KEPT ON FILE BY THE SENDING PARTY); OR (III) ONE
(1) BUSINESS DAY AFTER DEPOSIT WITH A NATIONALLY RECOGNIZED OVERNIGHT DELIVERY
SERVICE, IN EACH CASE PROPERLY ADDRESSED TO THE PARTY TO RECEIVE THE SAME.  THE
ADDRESSES AND FACSIMILE NUMBERS FOR SUCH COMMUNICATIONS SHALL BE:


 

If to the Company:

 

Select Comfort Corporation
9800 59th Avenue North
Minneapolis, Minnesota 55442
Attention: Mark Kimball
Facsimile: (763) 551-6888

 

With a copy to:

 

Oppenheimer Wolff Donnelly LLP

Plaza VII, Suite 3300

45 South Seventh Street

Minneapolis, MN 55402-1609

Attention: Thomas R. Marek

Facsimile: (612) 607-7100

 

If to Legal Counsel, to its address and facsimile number provided by the holders
of Registrable Securities designating such Legal Counsel pursuant to
Section 4(c).

 

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers attached to the Securities Purchase Agreement, with copies to such
Buyer’s representatives as set forth on such Schedule of Buyers, or, in the case
of a Buyer or other party named above, to such other address and/or facsimile
number and/or to the attention of such other person as the recipient party has
specified by written notice given to each other party at least 5 days prior to
the effectiveness of such change.

 

If to an Investor (other than the Buyer), to such Investor at the address and/or
facsimile number reflected in the records or the Company.

 

Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or
(C) provided by a courier or overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or deposit with a nationally
recognized

 

19

--------------------------------------------------------------------------------


 

overnight delivery service in accordance with clause (i), (ii) or (iii) above,
respectively.  Notwithstanding the foregoing, the Company or its counsel may
transmit versions of any Registration Statement (or any amendments or
supplements thereto) to Legal Counsel in satisfaction of its obligations under
Section 4(c) to permit Legal Counsel to review such Registration Statement prior
to filing (and solely for such purpose) by email to such e-mail address as has
been provided for such purpose by Legal Counsel, provided that delivery and
receipt of such transmission shall be confirmed by electronic, telephonic or
other means.

 


C.                                       FAILURE OF ANY PARTY TO EXERCISE ANY
RIGHT OR REMEDY UNDER THIS AGREEMENT OR OTHERWISE, OR DELAY BY A PARTY IN
EXERCISING SUCH RIGHT OR REMEDY, SHALL NOT OPERATE AS A WAIVER THEREOF.


 


D.                                      ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL
BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF
DELAWARE OR ANY OTHER JURISDICTIONS) THAT WOULD CAUSE THE APPLICATION OF THE
LAWS OF ANY JURISDICTIONS OTHER THAN THE STATE OF DELAWARE. EACH PARTY HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL
COURTS SITTING THE STATE OF DELAWARE, FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY
OR DISCUSSED HEREIN, AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN
ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO
THE JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS
BROUGHT IN AN INCONVENIENT FORUM OR THAT THE VENUE OF SUCH SUIT, ACTION OR
PROCEEDING IS IMPROPER.  EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE
OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR
PROCEEDING BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, OR BY DEPOSIT WITH A NATIONALLY RECOGNIZED OVERNIGHT DELIVERY
SERVICE, TO SUCH PARTY AT THE ADDRESS FOR SUCH NOTICES TO IT UNDER THIS
AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. 
IF ANY PROVISION OF THIS AGREEMENT SHALL BE INVALID OR UNENFORCEABLE IN ANY
JURISDICTION, SUCH INVALIDITY OR UNENFORCEABILITY SHALL NOT AFFECT THE VALIDITY
OR ENFORCEABILITY OF THE REMAINDER OF THIS AGREEMENT IN THAT JURISDICTION OR THE
VALIDITY OR ENFORCEABILITY OF ANY PROVISION OF THIS AGREEMENT IN ANY OTHER
JURISDICTION.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.


 


E.                                       THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS CONSTITUTE THE ENTIRE AGREEMENT AMONG THE PARTIES HERETO
WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF.  THERE ARE NO
RESTRICTIONS, PROMISES, WARRANTIES OR UNDERTAKINGS, OTHER THAN THOSE SET FORTH
OR REFERRED TO HEREIN AND THEREIN.  THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS AMONG THE PARTIES
HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF.


 


20

--------------------------------------------------------------------------------



 


F.                                         SUBJECT TO THE REQUIREMENTS OF
SECTION 10, THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON THE
PERMITTED SUCCESSORS AND ASSIGNS OF EACH OF THE PARTIES HERETO.


 


G.                                      THE HEADINGS IN THIS AGREEMENT ARE FOR
CONVENIENCE OF REFERENCE ONLY AND SHALL NOT FORM PART OF, OR AFFECT THE MEANING
OR INTERPRETATION OF, THIS AGREEMENT.


 


H.                                      THIS AGREEMENT AND ANY AMENDMENTS HERETO
MAY BE EXECUTED AND DELIVERED IN TWO OR MORE IDENTICAL COUNTERPARTS, AND BY THE
DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF WHICH WHEN EXECUTED
SHALL BE DEEMED TO BE AN ORIGINAL, BUT ALL OF WHICH TAKEN TOGETHER SHALL
CONSTITUTE ONE AND THE SAME AGREEMENT. THIS AGREEMENT SHALL BECOME EFFECTIVE AND
BINDING UPON EACH PARTY HERETO WHEN COUNTERPARTS HAVE BEEN SIGNED BY EACH PARTY
HERETO AND DELIVERED TO THE OTHER PARTIES HERETO, IT BEING UNDERSTOOD THAT ALL
PARTIES NEED NOT SIGN THE SAME COUNTERPART.  IN THE EVENT THAT ANY SIGNATURE TO
THIS AGREEMENT OR ANY AMENDMENT HERETO IS DELIVERED BY FACSIMILE TRANSMISSION OR
BY E-MAIL DELIVERY OF A “.PDF” FORMAT DATA FILE, SUCH SIGNATURE SHALL CREATE A
VALID AND BINDING OBLIGATION OF THE PARTY EXECUTING (OR ON WHOSE BEHALF SUCH
SIGNATURE IS EXECUTED) WITH THE SAME FORCE AND EFFECT AS IF SUCH FACSIMILE OR
“.PDF” SIGNATURE PAGE WERE AN ORIGINAL THEREOF.  NO PARTY HERETO SHALL RAISE THE
USE OF A FACSIMILE MACHINE OR E-MAIL DELIVERY OF A “.PDF” FORMAT DATA FILE TO
DELIVER A SIGNATURE TO THIS AGREEMENT OR ANY AMENDMENT HERETO OR THE FACT THAT
SUCH SIGNATURE WAS TRANSMITTED OR COMMUNICATED THROUGH THE USE OF A FACSIMILE
MACHINE OR E-MAIL DELIVERY OF A “.PDF” FORMAT DATA FILE AS A DEFENSE TO THE
FORMATION OR ENFORCEABILITY OF A CONTRACT AND EACH PARTY HERETO FOREVER WAIVES
ANY SUCH DEFENSE.


 


I.                                          EACH PARTY SHALL DO AND PERFORM, OR
CAUSE TO BE DONE AND PERFORMED, ALL SUCH FURTHER ACTS AND THINGS, AND SHALL
EXECUTE AND DELIVER ALL SUCH OTHER AGREEMENTS, CERTIFICATES, INSTRUMENTS AND
DOCUMENTS, AS THE OTHER PARTY MAY REASONABLY REQUEST IN ORDER TO CARRY OUT THE
INTENT AND ACCOMPLISH THE PURPOSES OF THIS AGREEMENT AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY.


 


J.                                          ALL CONSENTS AND OTHER
DETERMINATIONS TO BE MADE BY THE INVESTORS PURSUANT TO THIS AGREEMENT SHALL BE
MADE, UNLESS OTHERWISE SPECIFIED IN THIS AGREEMENT, ONLY BY INVESTORS HOLDING AT
LEAST TWO-THIRDS (2/3) OF THE REGISTRABLE SECURITIES.  ANY CONSENT OR OTHER
DETERMINATION APPROVED BY INVESTORS AS PROVIDED IN THE IMMEDIATELY PRECEDING
SENTENCE SHALL BE BINDING ON ALL INVESTORS.


 


K.                                       THE LANGUAGE USED IN THIS AGREEMENT
WILL BE DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES TO EXPRESS THEIR MUTUAL
INTENT AND NO RULES OF STRICT CONSTRUCTION WILL BE APPLIED AGAINST ANY PARTY.


 


L.                                          EACH BUYER AND EACH HOLDER OF THE
REGISTRABLE SECURITIES SHALL HAVE ALL RIGHTS AND REMEDIES SET FORTH IN THE
TRANSACTION DOCUMENTS AND ALL RIGHTS AND REMEDIES THAT SUCH BUYERS AND HOLDERS
HAVE BEEN GRANTED AT ANY TIME UNDER ANY OTHER AGREEMENT OR CONTRACT AND ALL OF
THE RIGHTS THAT SUCH BUYERS AND HOLDERS HAVE UNDER ANY LAW.  ANY PERSON HAVING
ANY RIGHTS UNDER ANY PROVISION OF THIS AGREEMENT SHALL BE ENTITLED TO ENFORCE
SUCH RIGHTS SPECIFICALLY (WITHOUT POSTING A BOND OR OTHER SECURITY OR PROVING
ACTUAL DAMAGES), TO RECOVER DAMAGES BY REASON OF ANY BREACH OF ANY PROVISION OF
THIS AGREEMENT AND TO EXERCISE ALL OTHER RIGHTS GRANTED BY LAW OR IN EQUITY.


 


21

--------------------------------------------------------------------------------



 


M.                                    THIS AGREEMENT IS INTENDED FOR THE BENEFIT
OF THE PARTIES HERETO AND THEIR RESPECTIVE PERMITTED SUCCESSORS AND ASSIGNS AND,
TO THE EXTENT PROVIDED IN SECTIONS 7(A) AND 7(B) HEREOF, EACH INVESTOR, ANY
UNDERWRITER, AND THE DIRECTORS, OFFICERS, PARTNERS, MEMBERS, MANAGERS,
EMPLOYEES, AGENTS, REPRESENTATIVES OF, AND EACH PERSON, IF ANY, WHO CONTROLS ANY
INVESTOR OR UNDERWRITER WITHIN THE MEANING OF THE 1933 ACT OR THE 1934 ACT AND
EACH OF THE COMPANY’S DIRECTORS, EACH OF THE COMPANY’S OFFICERS WHO SIGNS THE
REGISTRATION STATEMENT, AND EACH PERSON, IF ANY, WHO CONTROLS THE COMPANY WITHIN
THE MEANING OF THE 1933 ACT OR THE 1934 ACT, AND IS NOT FOR THE BENEFIT OF, NOR
MAY ANY PROVISION HEREOF BE ENFORCED BY, ANY OTHER PERSON.


 


N.                                      THE COMPANY SHALL NOT GRANT ANY PERSON
ANY REGISTRATION RIGHTS WITH RESPECT TO SHARES OF COMMON STOCK OR ANY OTHER
SECURITIES OF THE COMPANY OTHER THAN REGISTRATION RIGHTS THAT WILL NOT ADVERSELY
AFFECT THE RIGHTS OF THE INVESTORS HEREUNDER (INCLUDING BY LIMITING IN ANY WAY
THE NUMBER OF REGISTRABLE SECURITIES THAT COULD BE INCLUDED IN ANY REGISTRATION
STATEMENT PURSUANT TO RULE 415) AND SHALL NOT OTHERWISE ENTER INTO ANY AGREEMENT
THAT IS INCONSISTENT WITH THE RIGHTS GRANTED TO THE INVESTORS HEREUNDER.


 


O.                                      THE OBLIGATIONS OF EACH INVESTOR
HEREUNDER ARE SEVERAL AND NOT JOINT WITH THE OBLIGATIONS OF ANY OTHER INVESTOR,
AND NO PROVISION OF THIS AGREEMENT IS INTENDED TO CONFER ANY OBLIGATIONS ON ANY
INVESTOR VIS-À-VIS ANY OTHER INVESTOR.  NOTHING CONTAINED HEREIN, AND NO ACTION
TAKEN BY ANY INVESTOR PURSUANT HERETO, SHALL BE DEEMED TO CONSTITUTE THE
INVESTORS AS A PARTNERSHIP, AN ASSOCIATION, A JOINT VENTURE OR ANY OTHER KIND OF
ENTITY, OR CREATE A PRESUMPTION THAT THE INVESTORS ARE IN ANY WAY ACTING IN
CONCERT OR AS A GROUP WITH RESPECT TO SUCH OBLIGATIONS OR THE TRANSACTIONS
CONTEMPLATED HEREIN.


 


P.                                      UNLESS THE CONTEXT OTHERWISE REQUIRES,
(I) ALL REFERENCES TO SECTIONS, SCHEDULES OR EXHIBITS ARE TO SECTIONS, SCHEDULES
OR EXHIBITS CONTAINED IN OR ATTACHED TO THIS AGREEMENT, (II) WORDS IN THE
SINGULAR OR PLURAL INCLUDE THE SINGULAR AND PLURAL AND PRONOUNS STATED IN EITHER
THE MASCULINE, THE FEMININE OR NEUTER GENDER SHALL INCLUDE THE MASCULINE,
FEMININE AND NEUTER AND (III) THE USE OF THE WORD “INCLUDING” IN THIS AGREEMENT
SHALL BE BY WAY OF EXAMPLE RATHER THAN LIMITATION.


 

* * * * * *

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each party hereto has caused this Registration Rights
Agreement to be duly executed as of the date first written above.

 

 

 

COMPANY:

 

 

 

Select Comfort Corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

BUYERS:

 

 

 

Sterling SC Investor, LLC

 

By: Sterling Capital Partners III, L.P.

 

Its: Sole Member

 

 

 

By: SC Partners III, L.P.

 

Its: General Partner

 

 

 

By: Sterling Capital Partners III, LLC

 

Its: General Partner

 

 

 

By:

 

 

Name: R. Christopher Hoehn-Saric

 

Title: Senior Managing Director

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF NOTICE OF EFFECTIVENESS

OF REGISTRATION STATEMENT

 

[TRANSFER AGENT]

Attn:

 

Re:                             Select Comfort Corporation

 

Ladies and Gentlemen:

 

We are counsel to Select Comfort Corporation, a Minnesota corporation (the
“Company”), and have represented the Company in connection with that certain
Securities Purchase Agreement (the “Purchase Agreement”) entered into by and
among the Company and the buyers named therein (collectively, the “Holders”)
pursuant to which the Company issued to the Holders shares of Common Stock of
the Company.  Pursuant to the Purchase Agreement, the Company also has entered
into a Registration Rights Agreement with the Holders (the “Registration Rights
Agreement”), pursuant to which the Company agreed, among other things, to
register the Registrable Securities (as defined in the Registration Rights
Agreement), under the Securities Act of 1933, as amended (the “1933 Act”).  In
connection with the Company’s obligations under the Registration Rights
Agreement, on                                , 200 , the Company filed a
Registration Statement on Form [S-    ] (File
No. 333-                          ) (the “Registration Statement”) with the
Securities and Exchange Commission (the “SEC”) relating to the Registrable
Securities, which names each of the Holders as a selling stockholder thereunder.

 

In connection with the foregoing, we advise you that a member of the SEC’s staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the 1933 Act at [ENTER TIME OF
EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and we have no knowledge, after
telephonic inquiry of a member of the SEC’s staff, that any stop order
suspending its effectiveness has been issued or that any proceedings for that
purpose are pending before, or threatened by, the SEC, and the Registrable
Securities are available for resale under the 1933 Act pursuant to the
Registration Statement.

 

 

Very truly yours,

 

 

 

[ISSUER’S COUNSEL]

 

 

 

By:

 

 

 

cc:

[LIST NAMES OF HOLDERS]

 

 

--------------------------------------------------------------------------------